


EXHIBIT 10.56

 

COLLABORATION AGREEMENT

 

by and between

 

GENZYME CORPORATION

 

and

 

OSIRIS THERAPEUTICS, INC.

 

--------------------------------------------------------------------------------


 

ARTICLE 1:

DEFINITIONS

1

ARTICLE 2:

GOVERNANCE OF THE PROGRAM

12

2.1

Steering Committee

12

2.2

Decisions

14

ARTICLE 3:

DEVELOPMENT ACTIVITIES

15

3.1

Prochymal Development Activities

15

3.2

Chondrogen Development Activities

19

3.3

Development Plans

19

3.4

Development Costs

20

3.5

Consideration of Resources

22

3.6

Primary Contact Persons

22

3.7

Visit of Facilities

22

3.8

Records

23

3.9

Ownership and Use of Data

23

ARTICLE 4:

REGULATORY AND MANUFACTURING

23

4.1

Regulatory

23

4.2

Regulatory Expenses

24

4.3

Safety Reporting

24

4.4

Product Supply

25

ARTICLE 5:

COMMERCIALIZATION

26

5.1

Osiris Territory

26

5.2

Genzyme Notification Right Regarding Distribution Outsourcing

27

5.3

Genzyme Responsibilities in the Genzyme Territory

27

ARTICLE 6:

CONSIDERATION

27

6.1

Upfront Payments

27

6.2

Prochymal Development Milestones

27

6.3

Prochymal Sales Milestones

29

6.4

Chondrogen Development Milestones

30

6.5

Chondrogen Sales Milestones

31

6.6

Royalties Payable to Osiris

31

6.7

Royalties Payable to Genzyme

33

6.8

Records; Audits

33

6.9

Calculation of Payment

34

6.10

Late Payments

34

6.11

FIN 46 Cooperation

34

ARTICLE 7:

GRANT OF RIGHTS

34

7.1

License to Genzyme

34

7.2

Covenant Not to Sue Osiris

35

7.3

Additional Rights

36

7.4

No Other Rights

36

7.5

Rights to Exploit Intellectual Property Outside of Collaboration

36

7.6

Rights to Exploit Joint Patent Rights and Joint Technology

36

7.7

Exclusivity

36

7.8

Right of Notification

37

ARTICLE 8:

INTELLECTUAL PROPERTY RIGHTS

37

8.1

Ownership of Technology and Patent Rights; Prosecution of Patent Rights

37

 

--------------------------------------------------------------------------------


 

8.2

Filing, Prosecution, Maintenance and Enforcement of Patent Rights

39

ARTICLE 9:

CONFIDENTIALITY

42

9.1

Nondisclosure Obligations

42

9.2

Exceptions

43

9.3

Disclosures Required by Law

43

9.4

Disclosure of Agreement; Use of Name

44

9.5

Publications

44

ARTICLE 10:

REPRESENTATIONS AND WARRANTIES

45

10.1

Representations of the Parties

45

10.2

Additional Representations of Osiris

45

ARTICLE 11:

INDEMNITY AND INSURANCE

46

11.1

Indemnification by Genzyme

46

11.2

Indemnification by Osiris

47

11.3

Indemnification Procedure

47

11.4

Limitation of Liability

48

11.5

Insurance

48

ARTICLE 12:

TERM AND TERMINATION

48

12.1

Term of Agreement

48

12.2

Termination

48

12.3

Effect of Termination by Osiris for Breach by Genzyme or at Genzyme’s Election

49

12.4

Effect of Material Breach by Osiris

50

12.5

Effects of Bankruptcy

50

12.6

Effects of Termination upon Mutual Agreement

51

12.7

Effects of Termination Generally

51

ARTICLE 13:

MISCELLANEOUS

51

13.1

Interpretation

51

13.2

Force Majeure

51

13.3

Successors in Interest

52

13.4

Severability

52

13.5

Notices

53

13.6

Applicable Law

53

13.7

Compliance with Applicable Laws

53

13.8

Dispute Resolution

53

13.9

Entire Agreement

56

13.10

Independent Contractors

56

13.11

Waiver

56

13.12

Counterparts

56

13.13

Further Assurances

56

 

2

--------------------------------------------------------------------------------


 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (the “Agreement”) dated this 31st day of October,
2008 (the “Effective Date”) is made by and between Genzyme Corporation, a
Massachusetts corporation having its principal place of business at 500 Kendall
Street, Cambridge, Massachusetts 02142 (“Genzyme”) and Osiris
Therapeutics, Inc., a Delaware corporation having its principal place of
business at 7015 Albert Einstein Drive, Columbia, Maryland 21046 (“Osiris”).

 

RECITALS

 

A.                                 Osiris is a recognized stem cell therapeutic
leader focused on developing and marketing products to treat medical conditions
and possesses broad scientific and clinical leadership in the field of human
mesenchymal stem cells (“MSCs”) and know-how, expertise and intellectual
property rights pertaining to MSCs, including its Prochymal product and
Chondrogen product.

 

B.                                   Genzyme is a recognized biotechnology
industry leader with broad scientific capabilities, including but not limited to
expertise in the area of cell therapy, and commercial expertise engaged in the
research, development, marketing, manufacturing and distribution of
bio-pharmaceutical products.

 

C.                                   Genzyme and Osiris desire to collaborate to
develop and commercialize Prochymal and Chondrogen, subject to the terms and
conditions set forth below.

 

NOW THEREFORE, in consideration of the promises and of the covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto mutually agree
as follows:

 

ARTICLE 1:  DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Article shall have the
meanings specified below, whether used in their singular or plural form:

 

1.1                               “Accepted Indication” shall have the meaning
set forth in Section 3.1.4(b).

 

1.2                               “Additional Clinical Trial” shall have the
meaning set forth in Section  3.1.3.

 

1.3                               “Additional Rights” shall have the meaning set
forth in Section 7.3.

 

1.4                               “Affiliate” shall mean any corporation or
other entity which controls, is controlled by, or is under common control with a
Party to this Agreement.  A corporation or other entity shall be regarded as in
control of another corporation or entity if it directly or indirectly owns or
controls more than fifty percent (50%) of the voting stock or other ownership
interest of the other corporation or entity, or if it possesses, directly or
indirectly, the power to elect or appoint more than fifty percent (50%) of the
members of the governing body of the corporation or other entity.

 

--------------------------------------------------------------------------------


 

1.5                               “Articulating Orthopedic Indication” shall
mean the use of Chondrogen for preventing or treating diseases, defects or
conditions of articulating joints, including cartilage and meniscus repair,
osteoarthritis, osteochondral defect repair, and the treatment of acute and
chronic orthopedic pain within an articulating joint.  For clarity, the term
Articulating Orthopedic Indication shall not include indications for bone growth
such as fracture repair and fusion procedures.

 

1.6                               “At-Risk Indication” shall have the meaning
set forth in Section 3.1.4(c).

 

1.7                               “Audited Party” shall have the meaning set
forth in Section 6.8.

 

1.8                               “Bankruptcy Code” shall mean Title 11 of the
United States Code, as amended from time to time.

 

1.9                               “BLA” shall mean a biologics license
application (or any successor application) filed with the FDA after completion
of human clinical trials to obtain Marketing Approval of a Product for an
Indication in the United States.

 

1.10                         “Business Day” shall mean each day of the week
excluding Saturday, Sunday and U.S. federal holidays.

 

1.11                         “Cardiac Indication” shall mean the use of
Prochymal to treat or prevent acute myocardial infarction.

 

1.12                         “Chairperson” shall have the meaning set forth in
Section 2.1.1.

 

1.13                         “Change of Control” means, with respect to a Party:
(a) a merger, reorganization or consolidation involving such Party in which the
stockholders of such Party immediately prior to such transaction cease to own
collectively a majority of the voting equity securities of the successor entity;
(b) a Person or group of Persons acting in concert acquires more than fifty
percent (50%) of the voting equity securities of such Party, where “Person”
means any natural person, corporation, firm, business trust, joint venture,
association, organization, company, partnership, or other business entity; or
(c) the sale of all or substantially all of the assets of such Party.

 

1.14                         “Chondrogen” shall mean (a) any formulation, dosage
form or delivery system that contains culturally expanded, undifferentiated,
unmodified human MSCs for local delivery for the Articulating Orthopedic
Indication and (b) any Improvements thereto.

 

1.15                         “Chondrogen Development Milestone Payment” shall
have the meaning set forth in Section 6.4.

 

1.16                         “Chondrogen Sales Milestone Payment” shall have the
meaning set forth in Section 6.5.

 

1.17                         “Chondrogen Trial” shall have the meaning set forth
in Section 3.2.2(a).

 

2

--------------------------------------------------------------------------------


 

1.18                         “Collaboration” shall mean generally the activities
approved by the Steering Committee to execute the Development Plans.

 

1.19                         “Combination Product” shall mean a product that
contains a Product as one component and at least one other functional (whether
it be drug, biologic or device) component.

 

1.20                         “Commercial Manufacturing Cost” shall mean
(a) where a Party is manufacturing Product on its own behalf or on behalf of the
other Party, all costs actually incurred by a Party for activities associated
with the manufacture of a Product including, without limitation, technology
transfer costs and any royalties, fees or other consideration payable to a Third
Party for a license of technology attributable to the manufacture of the
Product; provided that  Manufacturing Costs shall not exceed the actual
manufacturing costs that could be obtained by a Third Party manufacturer in an
arms-length transaction under similar terms and conditions, or (b) where a Third
Party is manufacturing Product on behalf of a Party, the costs actually paid by
such Party to such Third Party for the manufacture of Product under the relevant
manufacturing agreement.  All such cost determinations shall be made in
accordance with GAAP.

 

1.21                         “Commercial Post-Marketing Study” shall mean any
study of a Product for an Indication conducted after receipt of Marketing
Approval for that Indication which is not a Phase IV Study.

 

1.22                         “Confidential Information” shall have the meaning
set forth in Section 9.1.

 

1.23                         “Control” or “Controlled by” shall mean, in the
context of a license to or ownership of intellectual property, possession of the
ability on the part of a Party to grant access to or a license or sublicense as
provided for herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant the other Party such access or license or
sublicense.

 

1.24                         “COPD Indication” shall mean the use of Prochymal
to treat chronic obstructive pulmonary disease.

 

1.25                         “Cost of Goods Sold Percentage” or “COGS%” shall
mean the per unit Commercial Manufacturing Cost (FOB shipping point) of a
Product for an Indication divided by the per unit Net Sales of a Product for
that same Indication.  Further, Commercial Manufacturing Cost shall be computed
under GAAP and shall be lowest cost per unit to produce the Product for an
Indication of the commercially available Product.

 

1.26                         “Crohn’s Indication” shall mean the use of
Prochymal to treat Crohn’s disease.

 

1.27                         “Crohn’s Indication Clinical Trials” shall have the
meaning set forth in Section 3.1.2(b).

 

1.28                         “Development Costs” shall mean all costs and
expenses (including accruals legitimately chargeable against profits) actually
incurred by a Party or a Third Party in connection with the research,
development and manufacture of any Product for an Indication (all in accordance
with GAAP), including without limitation the following costs and expenses to the
extent such items are customary under industry practices:

 

3

--------------------------------------------------------------------------------


 

(a)                                  costs and expenses for research and
development activities;

 

(b)                                 manufacturing costs for a Product for an
Indication;

 

(c)                                  all royalties and other fees paid after the
Effective Date to any Third Party;

 

(d)                                 G&A Costs as reasonably required to support
the activities of the Parties hereunder; provided that during the Term, with
respect to any activity for which the Parties are sharing Development Costs
pursuant to Sections 3.4.5 or 3.4.8, both Parties will charge G&A Costs at the
rate reasonably charged by Osiris; and

 

(e)                                  other expenses agreed to by the Steering
Committee during the Term.

 

1.29                         “Development Plan” shall have the meaning set forth
in Section 3.3.1.

 

1.30                         “Development Plan Budget” shall have the meaning
set forth in Section 3.4.1.

 

1.31                         “Development Plan Term” shall mean, with respect to
each Indication, the period commencing on the date a Development Plan for that
Indication is developed pursuant to Section 3.3.1 and ending upon the earliest
to occur of (a) last commercial sale with respect to the relevant Indication,
(b) the termination by the Steering Committee or otherwise by mutual agreement
of the Parties of the Development Plan with respect to such Indication, and
(c) the termination of this Agreement.

 

1.32                         “Diabetes Indication” shall mean the use of
Prochymal for the prevention or treatment of Type I diabetes.

 

1.33                         “Disclosing Party” shall have the meaning set forth
in Section 9.1.

 

1.34                         “Disease Modification” shall mean a clinically
meaningful delay in structural progression of a disease or condition for which
treatment is indicated over a period of at least one year.  The progression must
be determined by a measurement tool recognized by regulatory agencies (FDA
and/or EMEA).  Disease Modification would be independent of whether or not the
delay in structural progression is accompanied by significant symptom relief;
provided that if a patient experienced a Statistically Significant worsening of
symptoms, then the delay in structural progression shall not constitute Disease
Modification.

 

1.35                         “EMEA” shall mean the European Medicines Agency or
any successor agency with responsibilities comparable to those of the European
Medicines Agency.

 

1.36                         “Enforcing Party” shall have the meaning set forth
in Section 8.2.1(c).

 

1.37                         “FDA” shall mean the United States Food and Drug
Administration or any successor agency with responsibilities comparable to those
of the United States Food and Drug Administration.

 

1.38                         “Field” shall mean (a) with respect to Prochymal,
all applications for the prevention or treatment of diseases, defects, or
conditions in humans, and (b) with respect to Chondrogen, the Articulating
Orthopedic Indication.

 

4

--------------------------------------------------------------------------------


 

1.39                         “First Commercial Sale” of any Product shall mean
the first sale for financial consideration of such Product in a country or
territory after Marketing Approval and, if required for commercial sale, Pricing
Approval, has been granted by the governing health authority of such country.

 

1.40                         “FIN 46” shall have the meaning set forth in
Section 6.11.

 

1.41                         “G&A Costs” shall mean any corporate overhead
expenses of a Party, including without limitation expenses for general
administration, business development, executive management, investor relations,
legal, payroll, and general, corporate supervisory services.

 

1.42                         “GAAP” shall mean the current United States
generally accepted accounting principles, consistently applied.

 

1.43                         “Genzyme Indemnitees” shall have the meaning set
forth in Section 11.2.

 

1.44                         “Genzyme Intellectual Property” shall mean
collectively the Genzyme Patent Rights and the Genzyme Technology.

 

1.45                         “Genzyme Opt-In Right” shall have the meaning set
forth in Section 3.1.4(d).

 

1.46                         “Genzyme Patent Rights” shall mean any and all
Patent Rights (other than Joint Patent Rights) Controlled by Genzyme, its
Affiliates or their respective successors, as of the Effective Date or at any
time during the Term, that include a Valid Claim and are necessary or useful to
make, have made, use, sell, offer to sell or import Product or any component
thereof for an Indication.

 

1.47                         “Genzyme Technology” shall mean any and all
Technology (other than Joint Technology) Controlled by Genzyme, its Affiliates
or their respective successors, as of the Effective Date or at any time during
the Term, that relates to, or is useful for any component, method or aspect of
the research, development, manufacture, use or commercialization of a Product
for an Indication.

 

1.48                         “Genzyme Territory” shall mean all countries and
territories worldwide, but excluding (i) the Osiris Territory and, (ii) with
respect to the GvHD Indication, Japan, unless Japan is added pursuant to
Section 7.1.3.

 

1.49                         “GvHD Indication” shall mean the use of Prochymal
to treat or prevent graft versus host disease.

 

1.50                         “Improvements” shall mean modifications to a
Product where the resulting Product contains culturally expanded,
undifferentiated, unmodified human MSCs.  Illustrative examples of modifications
that are not Improvements include deliberate genetic modifications, deliberate
modifications to the cell membrane, deliberate modifications that cause
significant over-expression of a specific cytokine growth factor, or other
secreted factor, and other development strategies designed to deliberately
change the characteristics such that the resulting Product no longer contains
undifferentiated, unmodified human MSCs.  Illustrative examples of modifications
that are Improvements include modifications in dosage size, substitution or

 

5

--------------------------------------------------------------------------------


 

addition of one or more excipients, the inclusion of a second active agent, and
the identification, isolation or culture of subpopulations of the cell types
found in Prochymal and Chondrogen.  For clarity, if an improvement or
modification results from a change in the manufacturing process for a Product,
it shall constitute an Improvement, even if the resulting Product would be
deemed sufficiently different by a Regulatory Agency to require additional
clinical trials prior to receipt of Marketing Approval.  If the Steering
Committee cannot agree as to whether an improvement of modification to a Product
constitutes an Improvement, the dispute will be resolved in accordance with
Section 2.2.2, except that any arbitration resulting from the Steering Committee
failing to agree shall be resolved under the arbitration provisions of
Section 13.8.2 instead of the Baseball Arbitration provisions of Section 13.8.3.

 

1.51                         “IND” shall mean an investigational new drug
application, as defined in Title 21, Part 312, of the Code of Federal
Regulations, filed with the FDA and/or any other similar application filed with
an appropriate Regulatory Agency in a country or group of countries other than
the United States.

 

1.52                         “Indemnified Party” shall have the meaning set
forth in Section 11.3.

 

1.53                         “Indemnifying Party” shall have the meaning set
forth in Section 11.3.

 

1.54                         “Indication” shall mean (a) with respect to
Prochymal, the GvHD Indication, all Major Indications and all Other Indications
treated via Vascular Administration and (b) with respect to Chondrogen, the
Articulating Orthopedic Indication.  For clarity, the term Indication shall not
include an At-Risk Indication unless and until either (i) Genzyme is the
Pursuing Party pursuant to Section 3.1.4(c), or (ii) Genzyme exercises the
Genzyme Opt-In Right pursuant to Section 3.1.4(d).

 

1.55                         “Investigator Sponsored Trial” shall mean a
clinical trial conducted by one or more Third Party investigators.

 

1.56                         “Joint Patent Rights” shall mean any and all Patent
Rights claiming any Joint Technology.

 

1.57                         “Joint Program Data” shall mean data generated from
conducting development activities under a Development Plan.

 

1.58                         “Joint Technology” shall mean any and all
(a) Technology that is discovered, made, conceived or reduced to practice
jointly by employees, agents or consultants of Osiris and Genzyme as a result of
the performance of a Development Plan and (b) Joint Program Data.

 

1.59                         “Launch Period” shall have the meaning set forth in
Section 5.1.2.

 

1.60                         “Launch Support Services” shall have the meaning
set forth in Section 5.1.2.

 

1.61                         “Legal Requirements” shall mean any applicable
present and future national, state, local, foreign or similar laws (whether
under statute, rule, regulation or otherwise); applicable requirements under
permits, orders, decrees, judgments or directives, and requirements of
applicable Regulatory Agencies (including, without limitation, current good

 

6

--------------------------------------------------------------------------------


 

manufacturing practices); and applicable regulations pertaining to INDs (as
amended or revised from time to time).

 

1.62                         “Losses” shall have the meaning in Section 11.1.

 

1.63                         “Major Indication” shall mean the following
indications for Prochymal (a) Crohn’s Indication, (b) Ulcerative Colitis
Indication, (c) Diabetes Indication, (d) COPD Indication, (e) Cardiac
Indication, and (f) any Accepted Indication which the Steering Committee
determines to have a worldwide market potential for Net Sales of Prochymal in a
calendar year that could reasonably be expected to equal or exceed Five Hundred
Million Dollars (US $500,000,000) on an annual basis.  Each Major Indication
shall be listed on Exhibit D, which shall be updated by the Parties during the
Term pursuant to a written document signed by both Parties.

 

1.64                         “Market Exclusivity” in a designated country shall
mean the possession of a right granted by any Regulatory Agency providing the
holder of such right the exclusive right to market and sell a Product for one or
more Indications in that designated country, including, without limitation, data
exclusivity, or the existence of a Legal Requirement in connection with a
Product which precludes the Regulatory Agency in that designated country from
granting Marketing Approval for another product because the application for the
other product  contains the same active ingredient as that which is contained in
the applicable Product.

 

1.65                         “Marketing Approval” shall mean the receipt of all
approvals, licenses, registrations or authorizations of any federal, state or
local Regulatory Agency, department, bureau or other governmental entity,
necessary for the sale of a Product for an Indication in a country or region.

 

1.66                         “Mesenchymal Stem Cells” or “MSCs” shall mean the
human formative pluripotential blast cells found inter alia in bone marrow,
blood, dermis and periosteum that are capable of differentiating into any of the
specific types of mesenchymal or connective tissues.

 

1.67                         “Negotiation Period” shall have the meaning set
forth in Section 5.1.3(b).

 

1.68                         “Net Sales” shall mean the gross invoiced sales
amount billed by Genzyme, its Affiliates licensees or sub-licensees or Osiris or
its Affiliates or Third Party licensees or Third Party sub-licensees to Third
Party customers, including Third Party distributors, as applicable, in each case
less the following items (“Net Sales Adjustments”) to the extent such items are
actually taken or incurred and customary under industry practices:

 

(a)                                  credits or allowances granted upon returns,
rejections or recalls (due to spoilage, damage, expiration of useful life or
otherwise), retroactive price reductions, or billing corrections;

 

(b)                                 invoiced freight, postage, shipping and
insurance, handling and other transportation costs actually incurred;

 

(c)                                  taxes (including without limitation sales,
value-added or excise taxes, but excluding withholding taxes), tariffs, customs
duties, surcharges and other governmental charges

 

7

--------------------------------------------------------------------------------

 

incurred in connection with the production, sale, transportation, delivery, use,
exportation or importation of Product that are incurred at time of commercial
sale or are directly related to the commercial sale;

 

(d)                                 allowances for bad debt;

 

(e)                                  quantity discounts, standard and customary
cash discounts in the ordinary course of business, or other trade discounts,
refunds, rebates, charge backs, fees, credits or allowances, including without
limitation amounts incurred in connection with government-mandated rebate and
discount programs, and distribution fees to Third Parties, invoiced or incurred
and which effectively reduce the selling price.

 

All in accordance with standard allocation procedures, allowance methodologies
and accounting methods consistently applied in accordance with GAAP.

 

The transfer of any Product by a distributor or one of its Affiliates to another
Affiliate of a distributor shall not be considered a sale; in such cases, Net
Sales shall be determined based on the gross invoiced sales price by the
Affiliate to its customer, less the deductions allowed under this Section.

 

In the case of Combination Products, Net Sales means the gross amount billed or
invoiced on sales of such a Combination Product less the deductions set forth
above, multiplied by a proration factor.  The prorated component value shall be
mutually agreed upon by the Parties in writing prior to product launch of such a
Combination Product.  If all components of the Combination Product were sold
separately during the same or immediately preceding royalty period, the
proration factor shall be determined by the following formula: A / (A+B), where
A is the aggregate gross sales price of all royalty-bearing Product components
during such period when sold separately from the other essential functional
components, and B is the aggregate gross sales price of the other essential
functional components during such period when sold separately from the
royalty-bearing Product components.

 

1.69                         “Non-Program Data” shall have the meaning set forth
in Section 7.5.

 

1.70                         “No Participation Decision” shall have the meaning
set forth in Section 3.2.2(a).

 

1.71                         “Osiris Collaborator” shall have the meaning set
forth in Section 7.2.

 

1.72                         “Osiris Event” shall have the meaning set forth in
Section 7.8.1.

 

1.73                         “Osiris Funded Trials” shall have the meaning set
forth in Section 3.1.2.

 

1.74                         “Osiris Indemnitees” shall have the meaning set
forth in Section 11.1.

 

1.75                         “Osiris Intellectual Property” shall mean,
collectively, the Osiris Patent Rights and Osiris Technology.

 

1.76                         “Osiris Opt-In Right” shall have the meaning set
forth in Section 3.1.4(e).

 

8

--------------------------------------------------------------------------------


 

1.77                         “Osiris Patent Challenge” shall have the meaning
set forth in Section 8.1.5.

 

1.78                         “Osiris Patent Rights” shall mean any and all
Patent Rights (other than Joint Patent Rights) Controlled by Osiris, its
Affiliates and their respective successors, as of the Effective Date or at any
time during the Term, that include a Valid Claim and are necessary or useful to
make, have made, use, sell, offer to sell, or import Product or any component
thereof for an Indication.

 

1.79                         “Osiris Technology” shall mean any and all
Technology (other than Joint Technology) Controlled by Osiris, its Affiliates
and their respective successors, as of the Effective Date or at any time during
the Term, that relates to, or is useful for, any component, method or aspect of
the research, development, manufacture, use or commercialization of a Product
for an Indication.

 

1.80                         “Osiris Territory” shall mean the United States and
Canada, and their respective territories and possessions.

 

1.81                         “Other Indication” shall mean any Accepted
Indication which the Steering Committee determines to have worldwide market
potential for Net Sales of Prochymal in a calendar year that could reasonably be
expected to be less than Five Hundred Million Dollars (US $500,000,000) on an
annual basis.  The term Other Indication shall not include the GvHD Indication
or any Major Indication.  Each Other Indication shall be listed on Exhibit E,
which shall be updated by the Parties during the Term pursuant to a written
document signed by both Parties.

 

1.82                         “Pain Therapeutic” shall mean use of Chondrogen for
the mitigation or relief of orthopedic pain with a Statistically Significant
duration of relief of at least one (1) year.

 

1.83                         “Participation Decision” shall have the meaning set
forth in Section 3.2.2(a).

 

1.84                         “Party” shall mean Osiris or Genzyme.

 

1.85                         “Patent Rights” shall mean any United States or
foreign patent applications, provisional patent applications, and any patents
issuing therefrom anywhere in the world, together with any extensions,
registrations, confirmations, reissues, continuations, divisions,
continuations-in-part, reexamination certificates, certificates of invention and
applications for certificates of invention, revalidations, renewals,
substitutions, supplementary protection certificates, additions, or term
restorations thereof.

 

1.86                         “Phase II Clinical Trial” shall mean a clinical
trial as defined in 21 C.F.R. 312.21(b), as may be amended from time to time, or
any foreign equivalent thereto.  Unless otherwise agreed by the Steering
Committee, a Phase I/II clinical trial shall not be considered a Phase II
Clinical Trial.

 

1.87                         “Phase III Clinical Trial” shall mean a clinical
trial as defined in 21 C.F.R. 312.21(c), as may be amended from time to time, or
any foreign equivalent thereto, that is designed to seek Marketing Approval.

 

9

--------------------------------------------------------------------------------


 

1.88                         “Phase IV Study” shall have the meaning set forth
in 21 C.F.R. 312.85, as may be amended from time-to-time, or any foreign
equivalent thereto.  For clarity, any post-marketing study that is not conducted
at the request of, and with the agreement of, a Regulatory Agency shall be a
“Commercial Post-Marketing Study” and not a “Phase IV Study”.

 

1.89                         “Pricing Approval” shall mean, with respect to any
country in which the price at which Genzyme or its Affiliate or sublicensee
sells Product must be approved by a governmental or Regulatory Agency for
reimbursement or payment purposes, the receipt of the approval by the applicable
authority with respect to such price.

 

1.90                         “Primary Contact Person” shall have the meaning set
forth in Section 3.6.

 

1.91                         “Prochymal” shall mean (a) any formulation, dosage
form or delivery system suitable for Vascular Administration that contains
culturally expanded, undifferentiated, unmodified human MSCs , and (b) any
Improvements thereto.

 

1.92                         “Prochymal Development Milestone Payment” shall
have the meaning set forth in Section 6.2.1.

 

1.93                         “Prochymal Sales Milestone Payment” shall have the
meaning set forth in Section 6.3.

 

1.94                         “Product” shall mean, collectively and
individually, Prochymal and Chondrogen.

 

1.95                         “Proposal Notice” shall have the meaning set forth
in Section 7.8.2.

 

1.96                         “Proposed Indication” shall have the meaning set
forth in Section 3.1.4(a).

 

1.97                         “Proposing Party” shall have the meaning set forth
in Section 3.1.4(a).

 

1.98                         “Publishing Party” shall have the meaning set forth
in Section 9.5.

 

1.99                         “Pursuing Party” shall have the meaning set forth
in Section 3.1.4(c).

 

1.100                   “Receiving Party” shall have the meaning set forth in
Section 9.1.

 

1.101                   “Regulatory Agency” shall mean, with respect to the
United States, the FDA, and, in the case of a country other than the United
States, such other appropriate regulatory agency or authority with similar
responsibilities, including, without limitation, the EMEA.

 

1.102                   “Regulatory Approval” shall mean any approval from
Regulatory Agencies in any country or region required to lawfully conduct
clinical trials or to manufacture and market a Product for an Indication in such
country or region, including, without limitation, any approved IND or Marketing
Approval.

 

1.103                   “Regulatory Expenses” shall mean all costs and expenses
actually incurred by a Party in direct connection with obtaining Marketing
Approval or in connection with conducting any Commercial Post-Marketing Study. 
Regulatory Expenses shall not include any Development Costs.

 

10

--------------------------------------------------------------------------------


 

1.104                   “Response Period” shall have the meaning set forth in
Section 5.1.3(a).

 

1.105                   “Reviewing Party” shall have the meaning set forth in
Section 9.5.

 

1.106                   “Right of Negotiation” shall have the meaning set forth
in Section 5.1.3(b).

 

1.107                   “Right of Notification” shall have the meaning set forth
in Section 7.8.1.

 

1.108                   “Secretary” shall have the meaning set forth in
Section 2.1.1.

 

1.109                   “Statistical Significance” shall mean, with respect to
(i) each of the Osiris Funded Trials and the Chondrogen Trial, the achievement
of the endpoint(s) set forth next to each such clinical trial’s name on
Exhibit C hereto, and (ii) each Additional Clinical Trial, the achievement of
each mutually agreed upon  endpoint from a Phase II Clinical Trial or Phase III
Clinical Trial, as applicable, in each case at a significance level of p<0.05 as
determined under a statistical analysis plan prepared by the Parties and deemed
acceptable by the FDA, and in both (i) and (ii) above, the absence of any
clinical event that FDA determines would preclude initiation of the next phase
of development.

 

1.110                   “Steering Committee” shall mean the body organized and
acting pursuant to Section 2.1 hereof.

 

1.111                   “Technology” shall mean any and all ideas, trade
secrets, information, know-how, data (including preclinical and clinical data),
research results, writings, inventions, discoveries, modifications, improvements
and other technology (including without limitation any proprietary biological or
other materials, compounds or reagents and computer software), whether or not
patentable or copyrightable and any intellectual property rights therein (other
than Patent Rights).

 

1.112                   “Term” shall have the meaning set forth in Section 12.1.

 

1.113                   “Territory” shall mean the Genzyme Territory with
respect to Genzyme and the Osiris Territory with respect to Osiris.

 

1.114                   “Third Party” shall mean any entity other than Osiris,
Genzyme or their respective Affiliates.

 

1.115                   “Ulcerative Colitis Indication” shall mean the use of
Prochymal for the treatment or prevention of ulcerative colitis.

 

1.116                   “Valid Claim” shall mean a claim of (a) an issued and
unexpired patent which has not been withdrawn, cancelled, abandoned, disclaimed,
or held revoked, unenforceable or invalid by a final decision of a court or
other governmental agency of competent jurisdiction and which has not been
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise, or (b) any patent application which shall not have been cancelled,
withdrawn, or abandoned, or been pending for more than six (6) years from the
priority date from which such claim takes priority, unless and until such claim
becomes an issued claim of an issued patent.  For the avoidance of doubt, any
issued or granted claim which is revoked or held invalid or

 

11

--------------------------------------------------------------------------------


 

unenforceable, or any patent application which is pending for more than six
(6) years, shall cease to be a Valid Claim, unless and until such holding is
reversed or such claim is reinstated on appeal, or until such patent application
becomes an issued patent.  If any such issued or granted claim which is revoked
or held invalid or unenforceable is thereafter reinstated on judicial appeal,
back royalties, if any, shall become due upon such reinstatement.

 

1.117                   “Vascular Administration” shall mean (a) administration
by any means to the circulatory system, or (b) administration by any means
through vasculature to an organ.

 

1.118                   “Verifying Party” shall have the meaning set forth in
Section 6.8.

 

ARTICLE 2:  GOVERNANCE OF THE PROGRAM

 

2.1                               Steering Committee.

 

2.1.1                      Establishment of Steering Committee.  The Parties
shall establish a Steering Committee to oversee, review and coordinate each
Party’s responsibilities pursuant to the Development Plans.  The Steering
Committee shall consist of a total of six (6) members, with three (3) members
from each Party, two of the members shall be designated by the applicable Party
as the chairperson (“Chairperson”) and the secretary (“Secretary”).  The initial
members of the Steering Committee are set forth on Exhibit A attached hereto and
incorporated herein by reference.  Members of the Steering Committee may be
represented at any meeting by a designee appointed by such member for such
meeting; provided that any person attending the Steering Committee (whether a
member, designee, employee or contractor of a Party) shall be subject to written
obligations of confidentiality at least as stringent as those set forth in
Section 9.1 of this Agreement; and provided further that any non-employee
designee of either Party must be pre-approved in writing by the other Party
(such pre-approval not to be unreasonably withheld, delayed or conditioned). 
For the first year, the Chairperson shall be a person designated by Osiris and
identified on Exhibit A.  Thereafter, the Chairperson shall alternate every
calendar year, beginning with a person designated by Genzyme.  The Chairperson
shall have the rights and responsibilities as set forth in Section 2.1.2.  For
the first year, the Secretary shall be a person designated by Genzyme and
identified on Exhibit A.  Thereafter, the Secretary shall alternate every
calendar year, beginning with a person designated by Osiris.  Each Party shall
be free to change its members, on prior written notice to the other Party.  Each
Party may, in its discretion, invite non-Steering Committee employees of such
Party to attend any Steering Committee meeting.  The Steering Committee may, in
its discretion, establish subcommittees consisting of individuals from Genzyme
and Osiris with expertise in particular areas relevant to the development of a
Product for an Indication.  Each Party shall have the right to have at least one
(1) representative serve on any subcommittee that is formed.  The Steering
Committee shall remain in place until the expiration or termination of its
responsibilities under any Development Plan.

 

2.1.2                      Responsibilities of the Chairperson.  The Chairperson
of the Steering Committee shall have the following roles and responsibilities: 
(a) to call meetings of the Steering Committee, send notice of each such meeting
and designate the time, date and place of each such meeting, subject to the
right of either Party to call a meeting; (b) to convene or poll the members of
the Steering Committee by other permitted means; (c) to establish the agenda for

 

12

--------------------------------------------------------------------------------


 

each meeting of the Steering Committee, subject to the right of any member of
the Steering Committee to add additional agenda items at any meeting; (d) to
prepare comments to the draft minutes prepared by the Secretary of the Steering
Committee and communicate with the Secretary to finalize the draft minutes prior
to circulation to all members of the Steering Committee; and (e) to execute,
along with the Secretary of the Steering Committee, the final minutes of the
meetings of the Steering Committee.

 

2.1.3                      Responsibilities of the Steering Committee.  In
addition to the responsibilities expressly described elsewhere in this
Agreement, the Steering Committee shall:

 

(a)                                  design, prepare and finalize Development
Plans for development of a Product for an Indication, including formulating the
clinical development strategy, designing each clinical trial protocol and any
modification thereto and agreeing upon the primary and secondary endpoints for
all clinical trials of Product for all Indications conducted as part of the
Collaboration;

 

(b)                                 on an annual basis during any Development
Plan Term, no later than October 1 of the relevant calendar year, review, amend,
and approve each Development Plan and respective budget;

 

(c)                                  oversee and monitor each Development Plan
and coordinate and direct the strategy and management of the Development Plans;

 

(d)                                 review and evaluate progress under any
Development Plan; provided that the Steering Committee shall not have the
authority to make any determination that either Party is in breach of its
obligations under the Development Plan;

 

(e)                                  serve as the initial forum for discussion
of and resolution of any dispute or disagreement between the Parties relating to
any Development Plan that is unresolved by the Primary Contact Persons;

 

(f)                                    except with respect to intellectual
property matters set forth in Article 8, decide how the Parties shall resolve or
defend against disputes or claims of any kind with Third Parties relating to the
Collaboration;

 

(g)                                 establish any subcommittees pursuant to
Section 2.1.1 and resolve any dispute or disagreement arising in any such
subcommittee; and

 

(h)                                 perform any other activities related to the
Collaboration as the Parties may agree from time to time, other than deciding
that a Party is in breach of an obligation under this Agreement.

 

2.1.4                      Meetings.  During a Development Plan Term, the
Steering Committee shall meet at least quarterly, and more frequently as the
Parties mutually agree is appropriate.  At least two of the four quarterly
meeting shall be in person, alternating between the offices of the Parties
unless the Parties otherwise agree.  All meetings shall be on such dates and at
such times as the Parties shall agree.  Either Party may call a meeting of the
Steering Committee upon reasonable notice to the other Party.  The Chairperson
shall, if practicable, send notice of all

 

13

--------------------------------------------------------------------------------


 

meetings to all members of the Steering Committee no less than ten (10) Business
Days before the date of the meeting (or such other times as the Parties may
agree).  The Steering Committee may also convene or be polled or consulted from
time to time by means of telecommunications, video conferences or
correspondence, as deemed necessary or appropriate in order to fulfill its
obligations under this Agreement.

 

2.2                               Decisions.

 

2.2.1                      Voting.  The Steering Committee shall decide by vote
on any subject matter within the Steering Committee’s decision-making
authority.  Each Party shall have only one (1) vote on matters voted on in the
Steering Committee.  Such decisions shall require that at least two (2) members
of each Party are present (in person or by phone) at such meeting.  Subject to
Section 2.2.2 below, all decisions of the Steering Committee must be made by the
unanimous vote of the Parties and each Party’s vote shall be cast by the
member(s) (or their designee(s)) present at any meeting.  The Parties shall use
their commercially reasonable efforts to make decisions related to the
Collaboration (including on the Steering Committee) promptly.  In the event that
a proposing Party has put a matter to the other Party in writing for a decision,
and the other Party does not provide a decision within thirty (30) days of
receipt, then the matter shall be deemed to have been approved in the manner
proposed.

 

2.2.2                      Dispute Resolution.  If after good faith discussion,
the Steering Committee is unable to reach a unanimous decision on any matter
that is subject to the Steering Committee’s decision-making authority within
thirty (30) days after the Steering Committee first fails to reach consensus
regarding such matter (or such later date as may be mutually acceptable to the
Parties), then such matter shall be resolved in accordance with the provisions
of Section 13.8.  Notwithstanding the foregoing, the Parties agree that Osiris
shall make the final determination, and such determination shall be binding upon
both Parties, in the event of any disagreement regarding (a) the design or
modification of, or conduct of activities under, an Osiris Funded Trial or an
At-Risk Trial where Osiris is the Pursuing Party, and (b) the conduct of
activities under all clinical trial protocols for Prochymal except At-Risk
Trials where Genzyme is the Pursuing Party and for Chondrogen until a
Participation Decision; provided, however, that in no event shall Osiris make a
final determination that increases the Development Plan Budget when the Parties
are sharing Development Costs pursuant to Sections 3.4.5 or 3.4.8; such dispute
shall be resolved in accordance with the provisions of Section 13.8.  For
clarity, Osiris shall not have the final determination under this Section in the
event of any disagreement regarding the design or significant modification of
any clinical trial protocol for a Product for an Indication other than the
protocols used in conducting the Osiris Funded Trials, including, but not
limited to, a modification of an end point or a significant modification in the
scope of a trial.

 

2.2.3                      Reports to Steering Committee.  Each Party shall
provide the Steering Committee with quarterly written reports within twenty (20)
Business Days after the end of each calendar quarter regarding the status of its
activities under each Development Plan.  Each Party shall provide the other
Party with a final written report of its activities under each Development Plan
within twenty (20) Business Days after expiration of a Development Plan Term, or
expiration or termination of this Agreement.

 

14

--------------------------------------------------------------------------------


 

2.2.4                      Minutes.  Promptly after each Steering Committee
meeting, the Secretary of the Steering Committee shall prepare and distribute to
the Chairperson draft minutes of the meeting, which shall provide a description
in reasonable detail of the discussions conducted at the meeting and a list of
any actions, and decisions or determinations made by the Steering Committee. 
The Chairperson may then comment on the draft minutes.  The Secretary shall
discuss with the Chairperson any comments of the Chairperson and circulate a
draft of the minutes to all members of the Steering Committee within ten
(10) Business Days of the meeting.  The draft minutes will be submitted for
comment and approval of the members of the Steering Committee at the following
Steering Committee meeting.  The Secretary and Chairperson shall each sign and
date the final minutes.  The signature of the Chairperson and the Secretary on
the final minutes shall indicate each Party’s assent to the minutes.

 

2.2.5                      Expenses.  Each Party shall be responsible for all
travel and related costs and expenses for its members, designees and
non-Steering Committee invitees to attend meetings of, and otherwise participate
on, the Steering Committee.

 

ARTICLE 3:  DEVELOPMENT ACTIVITIES

 

3.1                               Prochymal Development Activities.

 

3.1.1                      Clinical Trials.  Unless otherwise agreed by the
Steering Committee, Osiris will coordinate and conduct all clinical trials of
Prochymal for the GvHD Indication, Major Indications, Other Indications, and
At-Risk Indications elected by Osiris, including the Osiris Funded Trials, as
provided herein.  Any clinical trial for Prochymal for any Indication that will
form the basis of an application for Marketing Approval will be designed to
support registration for Prochymal for such Indication on a global basis, and
Osiris shall use its commercially reasonable and diligent efforts to include
clinical trial sites located in Genzyme’s Territory for (a) clinical trials that
have not commenced as of the Effective Date, and (b) any extension of an Osiris
Funded Trial; provided that if the inclusion of trial sites in the Genzyme
Territory  would substantially increase Osiris’s costs (as provided for the
relevant Development Budget) then Genzyme shall be responsible for one hundred
percent (100%) of those incremental excess costs; and provided further that if
the inclusion of the trial sites in the Genzyme Territory would substantially
increase the estimated date of completion of the U.S. clinical trial (as
provided for in the relevant Development Plan) then such sites need not be
included.  Genzyme shall provide assistance to ensure the adequacy of clinical
trial design in the Genzyme Territory as well as efficient execution of clinical
trials conducted at sites within the Genzyme Territory.  If Osiris requests, and
Genzyme agrees, expenses incurred by Genzyme on behalf of Osiris in providing
such assistance shall be reimbursed by Osiris.

 

3.1.2                      Certain Prochymal Clinical Trials.  Osiris shall be
solely responsible for conducting the clinical trials described in Sections
3.1.2(a) through (e) below (the “Osiris Funded Trials”) and agrees to fund one
hundred percent (100%) of the Development Costs of such clinical trials through
completion; provided that Osiris shall consider in good faith any input provided
by Genzyme with respect to such clinical trials:

 

(a)                                the ongoing Phase III Clinical Trials of
Prochymal for the GvHD Indication entitled “A Phase III, Randomized,
Double-Blind, Placebo-Controlled Study to

 

15

--------------------------------------------------------------------------------


 

Evaluate the Efficacy and Safety of Prochymal® (Ex-vivo Cultured Adult Human
Mesenchymal Stem Cells) Infusion for the Treatment of newly diagnosed Acute
GVHD” (265) and entitled “A Phase III, Randomized, Double Blind,
Placebo-Controlled Study to Evaluate the Efficacy and Safety of Prochymal®
(Ex-vivo Cultured Adult Human Mesenchymal Stem Cells) Infusion for the Treatment
of Patients Who Have Failed to Respond to Steroid Treatment for acute GvHD” 
(280) that were initiated by Osiris prior to the Effective Date, through
completion of such clinical trial and completion of any commercially reasonable
additional extension studies or modified studies necessary to file for Marketing
Approval with the FDA for the GvHD Indication;

 

(b)                               the ongoing Phase III Clinical Trials of
Prochymal for the Crohn’s Indication entitled “A Phase III, multicenter,
placebo-controlled, randomized, double-blind study to evaluate the safety and
efficacy of PROCHYMAL® (ex vivo cultured adult human mesenchymal stem cells)
intravenous infusion for the induction of remission in subjects experiencing
treatment-refractory moderate-to-severe Crohn’s disease” (603) and entitled “A
Phase III, multicenter, placebo-controlled, randomized, double-blind retreatment
study to evaluate the safety and efficacy of PROCHYMAL® (ex vivo cultured adult
human mesenchymal stem cells) intravenous infusion for the re-induction of
remission in subjects experiencing treatment-refractory moderate-to-severe
Crohn’s disease” (610) that were initiated by Osiris prior to the Effective
Date, and any commercially reasonable additional extension studies or modified
studies necessary to file for Marketing Approval with the FDA for the Crohn’s
Indication (the “Crohn’s Indication Clinical Trials”);

 

(c)                                the ongoing Phase II Clinical Trial of
Prochymal for the COPD Indication entitled “A Phase II, multicenter, randomized,
double-blind, placebo-controlled study to evaluate the safety and efficacy of
PROCHYMAL® (ex vivo cultured adult human mesenchymal stem cells) intravenous
infusion for the treatment of subjects with moderate to severe Chronic
Obstructive Pulmonary Disease (COPD)” (801), through completion;

 

(d)                               the ongoing Phase II Clinical Trial of
Prochymal for the Diabetes Indication entitled “A Phase II, multicenter,
randomized, double-blind, placebo-controlled study to evaluate the safety and
efficacy of PROCHYMAL® (ex vivo cultured adult human mesenchymal stem cells) for
the treatment of recently diagnosed type 1 diabetes mellitus (T1DM)” (901)
through completion; and

 

(e)                                the proposed Phase II Clinical Trial of
Prochymal for the Cardiac Indication entitled “A Phase II, multi-center,
randomized, double-blind, placebo-controlled study to evaluate the safety and
efficacy of PROCHYMAL® (ex vivo cultured adult human mesenchymal stem cells)
intravenous infusion following acute myocardial infarction” through completion.

 

Notwithstanding any provision in this Agreement to the contrary, Osiris shall
have the right to suspend or terminate any clinical trial because of (i) any
significant trend relating to any serious adverse event, (ii) any request from a
Regulatory Agency to suspend or terminate such trial, (iii) triggering the
stopping rules for the study as defined in the Indication’s protocol, or
(iv) upon receipt of data or results that fail to demonstrate the Product’s
potential to be safe or effective for the applicable Indication.  Premature
stopping of a Clinical Trial will be performed

 

16

--------------------------------------------------------------------------------


 

in compliance with current Good Clinical Practices as codified in 21 C.F.R. 312,
as amended from time to time.

 

3.1.3                      Additional Clinical Trials.  The Steering Committee
shall determine whether to allow any Investigator Sponsored Trials or conduct
any Phase II Clinical Trials, Phase III Clinical Trials, or Phase IV Studies of
Prochymal for the GvHD Indication, Major Indications and Other Indications in
addition to the Osiris Funded Trials (each an “Additional Clinical Trial”) that
have not been initiated prior to the Effective Date; provided that in the event
Genzyme makes a Prochymal Development Milestone Payment for the achievement of
Statistical Significance for Prochymal for a particular Indication, then any
Phase III Clinical Trial and Phase IV Study reasonably required to obtain
Marketing Approval for Prochymal for such Indication shall be conducted by
Osiris; and provided further that if the Steering Committee has determined to
initiate any Additional Clinical Trial (other than an Investigator Sponsored
Trial), such trial shall be conducted by Osiris and shall be subject to
agreement by the Steering Committee on the clinical strategy and protocol
design.  Nothing in this Section 3.1.3 shall prohibit a Party from pursuing an
At-Risk Indication.  All Commercial Post-Marketing Studies will be one hundred
percent (100%) funded by the Party conducting such Studies.

 

3.1.4                      Additional Indications for Prochymal.

 

(a)                                Proposed Indications.  Either Party (the
“Proposing Party”) may propose to the Steering Committee that one or more
indications (other than the GvHD Indication, Crohn’s Indication, Ulcerative
Colitis Indication, COPD Indication, Diabetes Indication and Cardiac Indication)
for Prochymal (each, a “Proposed Indication”) be considered for development
activities as part of a Development Plan.  The Steering Committee may request
such additional information or research with respect to such Proposed Indication
as is reasonably required to evaluate such Proposed Indication and the Proposing
Party shall be solely responsible for the costs associated with such additional
information or research other than as set forth in Section 3.1.4(f).  The
Steering Committee shall determine in good faith whether (i) the Proposed
Indication, if accepted, is a Major Indication or an Other Indication, and
(ii) development activities for such Proposed Indication shall be developed
pursuant to a Development Plan.

 

(b)                               Accepted Indications.  In the event the
Steering Committee agrees upon a clinical trial strategy and determines to
proceed with development activities for Prochymal for a Proposed Indication
(each, an “Accepted Indication”) as part of the Collaboration, then the Steering
Committee shall determine whether the Accepted Indication is a Major Indication
or an Other Indication and shall approve a Development Plan.  The Development
Plan shall include a description of the activities to be conducted by each Party
during the time period covered by such Development Plan, a budget for the
relevant period and timeline for the performance of activities.  The Development
Costs for any development work for Prochymal for the Accepted Indication shall
be the responsibility of Osiris or the Parties in accordance with Section 3.4.3,
3.4.4 or 3.4.5, as applicable.

 

(c)                                At-Risk Indication.  In the event the
Steering Committee does not agree upon a clinical trial strategy and declines to
recommend acceptance of any Proposed Indication for Prochymal as part of a
Development Plan, then either Party (the “Pursuing Party”) may pursue the
development of Prochymal for such Proposed Indication (each, an “At-Risk

 

17

--------------------------------------------------------------------------------

 

Indication”) in its Territory.  The Pursuing Party shall be responsible for one
hundred percent (100%) of (i) the Development Costs incurred in developing
Prochymal for the At-Risk Indication, and (ii) the Regulatory Expenses in
obtaining Marketing Approval in its Territory for Prochymal for the At-Risk
Indication.  In the event Genzyme is the Pursuing Party for any At-Risk
Indication, such At-Risk Indication shall be considered an Indication for
purposes of Articles 7 and 8 of this Agreement; provided that, Genzyme shall
have no obligation to make any Prochymal Development Milestone Payment with
respect to such Indication.

 

(d)                                 Genzyme Opt-In Right.  In the event Osiris
is the Pursuing Party under Section 3.1.4(c) and obtains Marketing Approval from
a Regulatory Agency in the Osiris Territory for Prochymal for any At-Risk
Indication, Genzyme shall have the right (“Genzyme Opt-In Right”), at its
discretion, to seek an expanded label for Prochymal for such At-Risk Indication
with one or more Regulatory Agencies in the Genzyme Territory.  At Genzyme’s
request, Osiris shall provide to Genzyme full access to the data associated with
Osiris obtaining Marketing Approval for the At-Risk Indication.  After receipt
of such data, Genzyme shall notify Osiris in writing of its decision to seek an
expanded label.  In the event Genzyme obtains such label expansion for Prochymal
for the At-Risk Indication in the Genzyme Territory, then such At-Risk
Indication shall be considered an Indication and Genzyme shall commercialize
Prochymal for such Indication in the Genzyme Territory as set forth in this
Agreement, and shall make the payments to Osiris as set forth in Sections 3.4.6
and 6.2.2.

 

(e)                                  Osiris Opt-In Right.  In the event Genzyme
is the Pursuing Party under Section 3.1.4(c) and obtains Marketing Approval from
a Regulatory Agency in the Genzyme Territory for Prochymal for any At-Risk
Indication, Osiris shall have the right (“Osiris Opt-In Right”), at its
discretion, to seek an expanded label for Prochymal for such At-Risk Indication
with one or more Regulatory Agencies in the Osiris Territory.  At Osiris’s
request, Genzyme shall provide to Osiris full access to the data associated with
Genzyme obtaining Marketing Approval for the At-Risk Indication.  After receipt
of such data, Osiris shall notify Genzyme in writing of its decision to seek an
expanded label.  In the event Osiris obtains such label expansion for Prochymal
for the At-Risk Indication in the Osiris Territory, then such At-Risk Indication
shall be considered an Indication and Osiris shall commercialize Prochymal for
such Indication in the Osiris Territory as set forth in this Agreement, and
shall make the payments to Genzyme as set forth in Section 3.4.7.

 

(f)                                    Pre-Clinical Trials.  Osiris shall be
responsible for conducting all pre-clinical safety and toxicology trials
necessary for the initiation of clinical trials for Indications.  Osiris shall
be responsible for one hundred percent (100%) of the costs associated therewith;
provided that if the preclinical safety and toxicology trials are for an
Accepted Indication, Osiris shall be responsible for sixty percent (60%) of the
costs associated therewith and Genzyme shall be responsible for forty percent
(40%) of the costs associated therewith; provided further, that Genzyme shall
reimburse Osiris for the incremental additional costs associated with Osiris’s
performance of pre-clinical studies conducted to fulfill regulatory requirements
in the Genzyme Territory beyond those required in the Osiris Territory.

 

18

--------------------------------------------------------------------------------


 

3.2                               Chondrogen Development Activities.

 

3.2.1                        Clinical Trials.  Unless otherwise agreed by the
Steering Committee, Osiris will coordinate and conduct all clinical trials of
Chondrogen.  Any clinical trial for Chondrogen that will form the basis of an
application for Marketing Approval will be designed to support registration of
Chondrogen on a global basis.  Genzyme shall provide assistance to ensure the
adequacy of trial design in the Genzyme Territory as well as efficient execution
of clinical trials conducted at sites within the Genzyme Territory.  Expenses
incurred by Genzyme on behalf of Osiris in providing such assistance and
approved in advance by Osiris shall be reimbursed by Osiris.

 

3.2.2                      Chondrogen Participation Decision.

 

(a)                                  Results.  Upon completion of the two-year
study report for the ongoing Phase II/III clinical trial for the Articulating
Orthopedic Indication (560) entitled “A Phase II/III, multicenter, randomized,
double-blind, placebo-controlled study to evaluate the safety and efficacy of
CHONDROGEN® (ex vivo cultured adult human mesenchymal stem cells) delivered by
intra-articular injection for the treatment of subjects with moderate to severe
osteoarthritis of the knee” (the “Chondrogen Trial”), Osiris shall promptly
provide all data, results and analysis from such Chondrogen Trial to Genzyme. 
Within sixty (60) days of receipt of all data, results and analysis from the
Chondrogen Trial, Genzyme shall, in its sole discretion, elect to either
(i) participate in the further development of Chondrogen (a “Participation
Decision”), or (ii) not participate in the further development of Chondrogen (a
“No Participation Decision”).

 

(b)                                 Participation Decision.  If Genzyme makes
the Participation Decision, then Genzyme shall make Chondrogen Development
Milestone Payments due under Section 6.4 and shall be responsible for
Development Costs in accordance with Section 3.4.8.

 

(c)                                  No Participation Decision.  If Genzyme
makes the No Participation Decision, Genzyme shall so notify Osiris in writing
and, from the date of receipt of such notice by Osiris (or the expiration of the
sixty (60) day period set forth in Section 3.2.2(a) if Genzyme fails to notify
Osiris of its decision), the Parties agree that (i) Genzyme shall have no
obligation to make any Chondrogen Development Milestone Payments under
Section 6.4, and (ii) all rights under Osiris Intellectual Property to make,
use, sell, and import Chondrogen in the Genzyme Territory shall revert to
Osiris, with no further payment obligation by either Party to the other Party.

 

3.3                               Development Plans.

 

3.3.1                        Development Plans.  The Steering Committee shall
design a comprehensive plan for the conduct of development and pre-clinical and
clinical research of the Product for each Indication, including the design of
protocols for clinical studies (the “Development Plan”).  The Development Plan
shall include, without limitation, (a) a description of the activities to be
conducted by each Party and any Third Party during the time period covered by
such Development Plan, which description shall take into consideration the
responsibilities and obligations of the Parties set forth in this Agreement,
(b) a Development Plan Budget for the relevant period, (c) an estimated timeline
for the performance of activities, in each case to be agreed in good faith, and
(d) an allocation of responsibility among the Parties and any Third Party for
each of the activities described therein.  In addition to designing the
Development Plan, the Steering Committee shall be responsible for monitoring the
work being performed

 

19

--------------------------------------------------------------------------------


 

under the Development Plan.  Notwithstanding anything in this Agreement to the
contrary, the Steering Committee shall accept the design and plan for the Osiris
Funded Trials and shall not cause such trials to be revised without the consent
of Osiris.

 

3.3.2                        Initial Development Plan.  The initial Development
Plan is attached to this Agreement as Exhibit F.

 

3.3.3                        Development Plan Updates.  Following the initiation
of a Development Plan for a Product for an Indication, the Development Plan
shall be amended or updated on at least an annual basis no later than October 1
of the relevant calendar year, and more often as the Steering Committee may
reasonably determine, during a Development Plan Term.  Each amended or updated
Development Plan shall cover the three (3) calendar year period following its
approval by the Steering Committee.  All updated or amended Development Plans
shall be filed with the minutes of the Steering Committee upon approval by the
Steering Committee.  Until a new or amended Development Plan is approved by the
Steering Committee, the previous Development Plan shall remain in effect.

 

3.4                               Development Costs.

 

3.4.1                        Development Plan Budget.  Each Development Plan
shall include a budget (the “Development Plan Budget”) specifically including,
but not limited to Development Costs.  With respect to any Development Plan
Budget under which the Parties are sharing Development Costs pursuant to
Sections 3.4.5 or 3.4.8, the Development Plan Budget shall be agreed upon by the
Steering Committee.  Each Development Plan Budget shall, on an accrual basis,
include an estimate of the Development Costs expected to be incurred to complete
activities by each of Osiris, Genzyme and any Third Party, respectively, during
the period covered by such Development Plan.

 

3.4.2                        Amendments; Projected Overruns.  At any time during
a Development Plan Term, the Steering Committee may amend the Development Plan,
including the Development Plan Budget.  The Development Plan Budget will be
reviewed quarterly at the Steering Committee meetings.  At the quarterly
Steering Committee meeting, if the Development Plan Budget for any activity for
which the Parties are sharing or will seek reimbursement for Development Costs
pursuant to Sections 3.4.5 or 3.4.8, is expected to exceed one hundred and ten
percent (110%) of the amounts allocated to it under the relevant Development
Plan Budget, a revised Development Plan Budget must be approved in writing by
the Steering Committee for the sharing of the excess 10% of Development Costs to
be in effect.

 

3.4.3                        Osiris.  Osiris shall be responsible for one
hundred percent (100%) of the Development Costs incurred in accordance with a
Development Plan in the conduct of (a) the Osiris Funded Trials, (b) any
clinical trial of Prochymal for any Indication up to the commencement of a Phase
III Clinical Trial (in addition to the Osiris Funded Trials), (c) subject to
Section 3.4.8, the Chondrogen Trial, and (d) any Commercial Post-Marketing Study
of a Product for an Indication in the Osiris Territory.  Osiris shall also be
responsible for one hundred percent (100%) of the Development Costs incurred in
connection with any clinical trial of Prochymal for an At-Risk Indication where
Osiris is the Pursuing Party.

 

20

--------------------------------------------------------------------------------


 

3.4.4                        Genzyme.  Genzyme shall be responsible for one
hundred percent (100%) of the Development Costs incurred in accordance with a
Development Plan in the conduct of (a) clinical trials specifically required to
obtain Marketing Approval in the Genzyme Territory that are not required to
obtain Marketing Approval in the Osiris Territory, and (b) any Commercial
Post-Marketing Study of a Product for an Indication in the Genzyme Territory. 
Genzyme shall also be responsible for one hundred percent (100%) of the
Development Costs incurred in connection with any clinical trial of Prochymal
for an At-Risk Indication where Genzyme is the Pursuing Party.

 

3.4.5                        The Parties.  With the exception of the Development
Costs incurred in connection with the trials set forth in Sections 3.4.3(a) and
3.4.4(a), upon agreement of the Steering Committee to conduct an Additional
Trial, the Parties shall share the Development Costs incurred in accordance with
a Development Plan for any Phase III Clinical Trial of Prochymal and for any
Phase IV Study for Prochymal for any Indication, as follows: Osiris shall be
responsible for sixty percent (60%) of such Development Costs and Genzyme
responsible for forty percent (40%) of such Development Costs.

 

3.4.6                        Genzyme Opt-In Right.  In the event that Genzyme
exercises the Genzyme Opt-In Right pursuant to Section 3.1.4(d) and Genzyme
determines to seek a label expansion for Prochymal for the relevant At-Risk
Indication in the Genzyme Territory, then Genzyme shall pay Osiris
(a) twenty-five percent (25%) of the Development Costs actually incurred by
Osiris in developing Prochymal for the At-Risk Indication in the Osiris
Territory within thirty (30) days after Genzyme’s Opt In Right Notice, and
(b) the remaining seventy-five percent (75%) of the Development Costs actually
incurred by Osiris in developing Prochymal for the At-Risk Indication in the
Osiris Territory within thirty (30) days after Genzyme obtains the label
expansion for Prochymal for the relevant Indication.

 

3.4.7                        Osiris Opt-In Right.  In the event that Osiris
exercises the Osiris Opt-In Right pursuant to Section 3.1.4(e) and Osiris
determines to seek a label expansion for Prochymal for the relevant At-Risk
Indication in the Osiris Territory, then Osiris shall pay Genzyme
(a) twenty-five percent (25%) of the Development Costs actually incurred by
Genzyme in developing Prochymal for the At-Risk Indication in the Genzyme
Territory within thirty (30) days after Osiris’s Opt In Right Notice, and
(b) the remaining seventy-five percent (75%) of the Development Costs actually
incurred by Genzyme in developing Prochymal for the At-Risk Indication in the
Genzyme Territory within thirty (30) days after Osiris obtains the label
expansion for Prochymal for the relevant Indication.

 

3.4.8                        Participation Decision.  In the event Genzyme makes
the Participation Decision as set forth in Section 3.2.2(a), the Parties shall
share the Development Costs incurred in accordance with a Development Plan for
any Phase III Clinical Trial of Chondrogen and for any Phase IV Study for
Chondrogen for any Indication, as follows: Osiris shall be responsible for sixty
percent (60%) of such Development Costs and Genzyme responsible for forty
percent (40%) of such Development Costs in the development of Chondrogen.  In
addition, if Genzyme’s Participation Decision occurs after Osiris has begun a
Phase III Clinical Trial of Chondrogen, then Genzyme shall be responsible for
reimbursing Osiris for 40% of the Development Costs incurred by Osiris in
connection with that Phase III Clinical Trial prior to the date of the
Participation Decision.

 

21

--------------------------------------------------------------------------------


 

3.4.9                        Quarterly Reporting.  Commencing with the Effective
Date and ending with the quarter in which no further obligations exist for
either Party under any Development Plan, each Party shall report to the other
Party (with a copy to the Steering Committee) within fifteen (15) Business Days
(or as the Parties may otherwise agree) after the end of each quarter a detailed
itemization of the actual Development Costs incurred by such Party (only to the
extent consistent with a Development Plan approved by the Steering Committee)
and a detailed update of all activities performed under each Development Plan. 
If a Party’s actual costs are not available within the fifteen (15) Business Day
period, the then current approved Development Plan Budget(s) may be used as an
estimate, but each subsequent quarterly report shall reconcile any estimated
amounts from the previous month (e.g. a 2Q report shall reconcile any estimates
included in the 1Q report).  Unless otherwise delegated by the Steering
Committee, the Parties agree that Genzyme shall be responsible for issuing a
written report to the Steering Committee and to Genzyme within twenty-five (25)
Business Days (or as the Parties may otherwise agree) after the end of each
quarter reconciling all Development Costs.

 

3.5                               Consideration of Resources.  The Parties shall
be the providers of first choice for any development activities under a
Development Plan the Steering Committee deems appropriate based on each Party’s
capacity to perform the activities; provided that if a Third Party can perform a
development activity on terms that are more favorable than either Party’s terms,
or the Steering Committee determines, in good faith, that the Party responsible
for an activity is better served utilizing a Third Party, such responsible Party
shall have the option of using such Third Party.

 

3.6                               Primary Contact Persons.  Each Party shall
designate a qualified employee (each, a “Primary Contact Person”) who will serve
as a Primary Contact Person.  As of the Effective Date, the initial Primary
Contact Persons are set forth in Exhibit B attached hereto and incorporated
herein by reference.  Each Party may change its Primary Contact Person upon
written notice to the other Party.  The Primary Contact Persons shall initially
attempt to resolve any disputes that arise during and in connection with any
Development Plan.  If the Primary Contact Persons cannot resolve any such
dispute within thirty (30) days (or such longer reasonable period of time as
they may agree in writing) after their initial discussion of such issue, the
dispute shall be submitted to the Steering Committee for resolution in
accordance with Section 2.2 hereof.  Nothing in the foregoing shall limit a
Party’s ability to designate one or more additional contact persons to interact
with the other Party that are not the Primary Contact Person.

 

3.7                               Visit of Facilities.  Each of Genzyme and
Osiris shall permit, and shall require its Affiliates and subcontractors to
permit, to the extent reasonably required for purposes of this Agreement, the
other or the representatives of the other to visit, upon reasonable notice
specifying the context of such visit and at reasonably acceptable times, their
respective facilities where the Development Plans is being conducted, and
consult informally, during such visits and by telephone, facsimile and email,
with their respective personnel performing work on the Development Plans.  Any
costs and expenses associated with the visits contemplated by this Section 3.7
shall not be considered a Development Cost and shall be borne by the visiting
Party.  Each Party shall maintain information obtained in such visit in
confidence in accordance with Article 9 hereof and shall use such information
only to the extent permitted by this Agreement.

 

22

--------------------------------------------------------------------------------


 

3.8                               Records.  The Parties will make available and
disclose to one another all results of the work conducted pursuant to any
Development Plan and shall keep such records as described in this Section 3.8 or
elsewhere in this Agreement; provided that each Party shall maintain such
results and records of the other Party in confidence in accordance with
Article 9 hereof and shall use such results or records only to the extent
permitted by this Agreement.  The Parties shall maintain records of the results
in sufficient detail and in good scientific manner appropriate for patent
purposes and as will properly reflect all work done and results achieved in the
performance of a Development Plan (including all data in the form required to be
maintained under any applicable governmental regulations).  Such records shall
include books, records, reports, research notes, charts, graphs, comments,
computations, analyses, recordings, photographs, computer programs and
documentation thereof, computer information storage means, samples of materials
and other graphic or written data generated in connection with a Development
Plan.  Each Party shall retain such records in accordance with the terms of its
internal records retention policy, if any, but in any event no less than
required under applicable laws and regulations.  Each Party hereby grants the
other Party the right to inspect and copy such records during the Term to the
extent reasonably required by the other Party for purposes of this Agreement.

 

3.9                               Ownership and Use of Data.  The Parties shall
jointly own all Joint Program Data and such data shall constitute the
Confidential Information of each Party under Article 9.  Each Party shall have
the right to use the Joint Program Data in connection with the development of a
Product for an Indication under a Development Plan and commercializing such
Product for such Indication in its Territory.

 

ARTICLE 4:  REGULATORY AND MANUFACTURING

 

4.1                               Regulatory.  The Parties agree to collaborate
in the efforts required to obtain and maintain the necessary Regulatory
Approvals for a Product developed for an Indication pursuant to the Development
Plan.  The Parties jointly will create a common registration dossier, which
shall include a “common technical document” (“CTD”) meeting applicable Legal
Requirements and containing all applicable data generated through performance of
the Development Plan for an Indication, which shall serve as a basis for all
regulatory filings in each country or region worldwide.  The Parties agree to
use commercially reasonable best efforts to draft the common technical document
so as to be acceptable to both the EMEA and FDA.  The Parties further agree
that:

 

(a)                                  Osiris will be the sponsor of pre-clinical
and clinical trials of a Product for an Indication in the Osiris Territory and
shall be responsible for holding and managing the IND, but shall reasonably
consult with Genzyme on strategic planning matters related thereto;

 

(b)                                 Genzyme will be Osiris’s legal
representative within the meaning of Directive 2001/20/EC of pre-clinical and
clinical trials of a Product for an Indication in the Genzyme Territory and
shall be responsible for holding and managing all regulatory filings, but shall
reasonably consult with Osiris on strategic planning matters related thereto;

 

(c)                                  Osiris will be responsible for filing the
BLA and CTD supporting marketing authorization for a Product for an Indication
with the appropriate Regulatory Agencies

 

23

--------------------------------------------------------------------------------


 

in the Osiris Territory; but shall reasonably consult with Genzyme on strategic
planning matters related to such filings.  Osiris shall have the right to use
all data related to a Product for an Indication, to reference the CTD and to
incorporate by reference any and all parts of regulatory submissions made by
Genzyme for any Indication;

 

(d)                                 Genzyme will be responsible for filing the
BLA and CTD supporting marketing authorization for a Product for an Indication
with the appropriate Regulatory Agencies in the Genzyme Territory, but shall
reasonably consult with Osiris on strategic planning matters related to such
filings.  Genzyme shall have the right to use all data related to a Product for
an Indication, to reference the CTD and to incorporate by reference any and all
parts of regulatory submissions made by Osiris for any Indication;

 

(e)                                  The Parties shall be jointly involved in
the strategic planning and in the review of all written and meeting related
regulatory communications concerning the Products.  For clarity, this shall not
include review of SAE reporting, which is governed by Section 4.3.  Each Party
shall use its commercially reasonable efforts to permit the other Party to
attend and participate in all planned meetings or discussions with Regulatory
Agencies pertaining to a Product for an Indication and such other Party shall
receive written notice as soon as reasonably possible after notification of the
meeting or discussion, but in any event sufficiently in advance of any such
meetings or discussions so that each Party may attend and participate.  The
applicable Party shall circulate to the other Party within five (5) Business
Days draft minutes of such meeting.  Each Party shall provide any written
correspondence received from a Regulatory Agency related to a Product to the
other Party within seventy-two (72) hours after receipt;

 

(f)                                    The Parties will collaborate wherever
possible to utilize the services and expertise of the other Party in developing
all written and meeting related regulatory submissions to any Regulatory
Agency.  Each Party shall provide the opportunity to the other Party to review
any written and meeting related Regulatory Agency communications related to a
Development Plan and all material Regulatory Agency communications following
Regulatory Approval and shall consider incorporating any reasonable comments
with regard to such correspondence; and

 

(g)                                 Each Party will maintain all records,
including without limitation batch records and supporting documentation,
required by Regulatory Agencies with respect to a Product developed pursuant to
a Development Plan for the periods of time required by such authorities and
shall provide a copy of all such records to the other Party.

 

4.2                               Regulatory Expenses.  Osiris shall be
responsible for Regulatory Expenses for Product in all Indications in the Osiris
Territory.  To the extent regulatory activities are required in the Genzyme
Territory (beyond the regulatory activities required for the FDA), Genzyme shall
be responsible for those incremental costs.  If Genzyme requests, and Osiris
agrees, expenses incurred by Osiris on behalf of Genzyme in providing such
assistance shall be reimbursed by Genzyme.

 

4.3                               Safety Reporting.  Each Party shall notify the
other Party’s Primary Contact Person of (a) any serious adverse event
information deemed reasonably likely to be related to the Product and relevant
to the overall safety of the Product as determined by Osiris’s external safety
monitor, (b) any information, regardless of source, reasonably sufficient to
consider changes to an Indication or use or administration thereof, or
(c) information from in vitro or animal studies

 

24

--------------------------------------------------------------------------------


 

demonstrating that the Product presents a significant and unexpected hazard to
humans.  Each of the Parties shall, through its Primary Contact Person, promptly
(but no later than twenty-four (24) hours after such Party becomes aware of the
serious adverse event and as necessary for compliance with regulatory
requirements) notify the other Party’s Primary Contact Person of all such
serious adverse event information.  Expeditable events will be handled in
accordance with the applicable United States regulations (21 C.F.R. 312, 314,
600) and/or any controlling foreign equivalent Regulatory Agency regulations, as
applicable.  Osiris shall be responsible for filing all safety reports with the
appropriate Regulatory Agency in the Osiris Territory, and shall furnish copies
to Genzyme in advance of filing to the extent practicable in compliance with
applicable laws and regulations.  Genzyme shall be responsible for filing all
safety reports with the appropriate Regulatory Agency in the Genzyme Territory,
and shall furnish copies to Osiris in advance of filing to the extent
practicable in compliance with applicable laws and regulations.

 

4.4                               Product Supply.

 

4.4.1                       Clinical Supplies.  Osiris shall be responsible for
manufacturing or procuring sufficient quantities of Product for use in
preclinical or clinical trials in the Osiris Territory and the Genzyme
Territory.  In the event non-human MSCs are required for pre-clinical trials or
scientific experiments, Genzyme shall assist Osiris in identifying a suitable
source for such MSCs.

 

4.4.2                       Commercial Supplies.

 

(a)                                  Osiris Territory.  Osiris shall be
responsible for manufacturing or procuring sufficient quantities of Product for
commercial sale in the Osiris Territory.  If Osiris engages a Third Party
manufacturer, it shall enter into a commercially reasonable confidentiality
agreement with such Third Party manufacturer, which confidentiality agreement
shall contain terms and conditions no less stringent than those set forth in
Article 9 of this Agreement.

 

(b)                                  Genzyme Territory.  Genzyme shall be
responsible for manufacturing or procuring sufficient quantities of Product for
commercial sale in the Genzyme Territory.  Upon request of Genzyme, Osiris shall
use commercially reasonable efforts to facilitate the supply of Product to
Genzyme under the terms of the supply agreement existing as of the Effective
Date between Osiris and Osiris’ Third Party manufacturer, Lonza Group Ltd., or
any other Third Party manufacturer that Osiris has engaged to produce Product
during the Term.  In the event that Osiris is producing Product for use in the
Osiris Territory, at Genzyme’s request, Osiris shall negotiate with Genzyme in
good faith to manufacture and supply Product for commercial sale in Genzyme’s
Territory.  At Genzyme’s request, Osiris shall provide to Genzyme, at Genzyme’s
cost, all information, technology, training and assistance as is reasonably
necessary for Genzyme to manufacture Product for commercial sale in the Genzyme
Territory.  Genzyme shall enter into commercially reasonable confidentiality
agreements with such Third Party manufacturers containing terms no less
stringent than those set forth in Article 9 of this Agreement.

 

(c)                                   Additional Capacity.  If either Party
requires access to additional manufacturing capacity for Product, the other
Party will have the first right to supply Product; provided that the terms for
such supply are at least as favorable to such Party as the terms offered by any
Third Party.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 5:  COMMERCIALIZATION

 

5.1                               Osiris Territory.

 

5.1.1                       Osiris Responsibilities in the Osiris Territory. 
Osiris will have sole responsibility for sales, marketing, manufacturing and
distribution activities for Prochymal and Chondrogen in the Osiris Territory and
will book all revenues resulting from such sales in the Osiris Territory. 
Subject to Section 5.1.2, Osiris shall also have sole responsibility for
deploying a sales force in the Osiris Territory.

 

5.1.2                       U.S. Launch Support for Prochymal.  Notwithstanding
Section 5.1.1, for a period commencing six (6) months prior to the anticipated
date of Marketing Approval by the FDA for Prochymal for the first Indication and
continuing until the date that is **** (the “Launch Period”) (as such Launch
Period may be modified as agreed by the Parties), at Osiris’s request Genzyme
shall provide commercially reasonable and customary support for the launch of
Prochymal in the Osiris Territory consisting of the following resources ****

 

5.1.3                       Genzyme Right of Negotiation For Commercialization
Rights.

 

(a)                                   Notice to Genzyme.  In the event Osiris
determines to enter into discussions with any Third Party, regardless of whether
initiated by Osiris or the Third Party, regarding a transaction that would
include a license, sale, transfer or disposal of rights to (i) Prochymal or
Chondrogen in the Osiris Territory, or (ii) Chondrogen in the Genzyme Territory
if Genzyme has made a No Participation Decision, in each case provided that the
discussion is other than for a Change of Control of Osiris, then prior to Osiris
entering into any discussions with any Third Party, Osiris shall first notify
Genzyme in writing of the proposed transaction.  Such notice shall be
accompanied by a summary of all material data and information then available to
Osiris (and not subject to contractual or legal restrictions on disclosure to
Genzyme) that is reasonably necessary for Genzyme to make a preliminary
evaluation of its interest in such transaction. **** Nothing in this
Section 5.1.3 shall prevent Osiris from entering into any agreement with a Third
Party that does not involve Prochymal or Chondrogen.

 

(b)                                  Right of Negotiation.  If Genzyme provides
Osiris with written notification during the Response Period of its intent to
pursue a transaction falling within Section 5.1.3(a), then Genzyme shall have
(i) with respect to Prochymal, the non-exclusive right, (ii) with respect to
Chondrogen unless and until Genzyme has made a No Participation Decision, the
exclusive right, and (iii) with respect to Chondrogen if Genzyme has made a No
Participation Decision, the non-exclusive right to negotiate with Osiris for
such transaction (the “Right of Negotiation”), Osiris shall continue to make
itself and its agents available for the conduct of due diligence by Genzyme and
the Parties shall negotiate in good faith with the objective of

 

--------------------------------------------------------------------------------

****

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

executing a definitive written agreement memorializing such transaction. 
Osiris’ obligation to negotiate with Genzyme shall terminate ****

 

(c)                                  Genzyme Not Interested.  If (i) Genzyme
fails to notify Osiris during the Response Period of its interest in pursuing a
transaction, or (ii) Genzyme notifies Osiris that Genzyme is not interested in
pursuing a transaction during the Response Period, then Osiris shall have no
obligation to negotiate with Genzyme pursuant to this Section 5.1.3 with respect
to such transaction and shall thereafter be free to enter into a transaction
falling within Section 5.1.3(a)with any Third Party at any time; provided, that
Genzyme’s Right of Negotiation shall recommence if Osiris does not enter into an
agreement for a transaction with a Third Party ****

 

5.2                                 Genzyme’s Notification Right Regarding
Distribution Outsourcing.  In the event Osiris determines to enter into
discussion with any Third Party regarding the distribution of Prochymal or
Chondrogen in the Osiris Territory that does not involve a transaction of the
type contemplated in Section 5.1.3(a), including procuring a distribution agent
or contract sales force, Osiris shall first notify Genzyme in writing of the
proposed transaction and the Parties will discuss in good faith whether Genzyme
could provide such services on mutually agreeable terms.

 

5.3                                 Genzyme Responsibilities in the Genzyme
Territory.  Genzyme shall: (i) have sole responsibility for sales, marketing and
distribution activities for Product in the Genzyme Territory; (ii) exercise
commercially reasonable efforts to sell, market and distribute Prochymal for
Indications that have received Marketing Approval in the Genzyme Territory;
(iii) exercise commercially reasonable efforts to sell, market and distribute
Chondrogen after a Genzyme Participation Decision and after receipt of Marketing
Approval in the Genzyme Territory; and (iv) book all revenues resulting from
such sales in the Genzyme Territory.  Genzyme shall also have sole
responsibility for deploying a sales force in the Genzyme Territory.

 

ARTICLE 6:  CONSIDERATION

 

6.1                               Upfront Payments.  In partial consideration of
the rights and licenses granted to Genzyme hereunder, Genzyme shall make the
following one-time, non-refundable, non-creditable payments to Osiris:

 

(a)                                  Seventy-Five Million Dollars (US
$75,000,000) within fifteen (15) Business Days after the Effective Date; and

 

(b)                                 Fifty-Five Million Dollars (US $55,000,000)
on July 1, 2009.

 

6.2                               Prochymal Development Milestones.

 

6.2.1                        Payments to Osiris.  As further consideration for
the rights and licenses granted to Genzyme hereunder with respect to Prochymal
and subject to Sections 3.1.4(c) and 6.2.3, Genzyme shall make the following
non-refundable, non-creditable, one-time payments

 

--------------------------------------------------------------------------------

****

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

27

--------------------------------------------------------------------------------

 

(each, a “Prochymal Development Milestone Payment”) to Osiris for the
achievement of each of the following milestone events.  Each Prochymal
Development Milestone Payment shall be made within thirty (30) days after the
date Osiris provides written documentation to Genzyme of the achievement of each
milestone event.

 

(a)                                  GvHD Indication.

 

(i)                                     Twenty-Five Million Dollars (US
$25,000,000) upon Marketing Approval by the FDA of Prochymal for the GvHD
Indication; and

 

(ii)                                  Twenty-Five Million Dollars (US
$25,000,000) upon Marketing Approval by the EMEA of Prochymal for the GvHD
Indication.

 

(b)                                 Crohn’s Indication.

 

(i)                                     Fifty Million Dollars (US $50,000,000)
upon demonstration in (y) the Crohn’s Indication Clinical Trials or (z) any
other double blinded, placebo controlled Phase II Clinical Trial or Phase III
Clinical Trial conducted and funded by Osiris, of Statistical Significance of
the primary endpoint(s) of either a 100 point reduction in the Crohn’s disease
activity index (“CDAI”) or remission as evidenced by a CDAI of less than 150;
and

 

(ii)                                  One Hundred Million Dollars (US
$100,000,000) upon Marketing Approval by the EMEA of Prochymal for the Crohn’s
Indication.

 

(c)                                  Ulcerative Colitis Indication

 

(i)                                     Ten Million Dollars (US $10,000,000)
upon demonstration of the achievement of Statistical Significance of a mutually
agreed upon endpoint(s) (as previously set by the Steering Committee) in a Phase
II Clinical Trial or Phase III Clinical Trial of Prochymal for the Ulcerative
Colitis Indication; and

 

(ii)                                  Twenty Million Dollars ($20,000,000) upon
Marketing Approval by the EMEA of Prochymal for the Ulcerative Colitis
Indication.

 

(d)                                 COPD Indication

 

(i)                                     Forty Million Dollars (US $40,000,000)
upon Marketing Approval by the EMEA of Prochymal for the COPD Indication.

 

(e)                                  Each Additional Major Indication.  With
respect to each Major Indication (other than the Crohn’s Indication, the
Ulcerative Colitis Indication and the COPD Indication, which are separately
addressed in (b), (c) and (d) above):

 

(i)                                     Twenty Million Dollars (US $20,000,000)
upon demonstration of Statistical Significance of a mutually agreed upon
endpoint(s) (as previously set by the Steering Committee) in a Phase II Clinical
Trial or a Phase III Clinical Trial of Prochymal for such Major Indication; and

 

28

--------------------------------------------------------------------------------


 

(ii)                                  Forty Million Dollars (US $40,000,000)
upon Marketing Approval by the EMEA of Prochymal for such Major Indication.

 

(f)                                    Each Other Indication.

 

(i)                                     Five Million Dollars (US $5,000,000)
upon demonstration of Statistical Significance of a mutually agreed upon
endpoint(s) (as previously set by the Steering Committee) in a Phase II or III
Clinical Trial of Prochymal for each Other Indication; and

 

(ii)                                  Fifteen Million Dollars (US $15,000,000)
upon Marketing Approval by the EMEA of Prochymal for each Other Indication.

 

For clarity, if any particular milestone specified in this Section 6.2.1 is
achieved in both a Phase II and a Phase III trial for the same Indication, that
milestone shall only be paid once.

 

6.2.2                        Genzyme Opt-In Right.  Subject to the cap set forth
in Section 6.2.3, if Genzyme exercises the Genzyme Opt-In Right pursuant to
Section 3.1.4(d) for Prochymal for a Major Indication (other than the Crohn’s
Indication, Ulcerative Colitis Indication, Diabetes Indication, COPD Indication
and Cardiac Indication) or an Other Indication, then Genzyme shall  pay to
Osiris an amount equal to two (2) times the amount of Prochymal Development
Milestone Payment that Genzyme would have otherwise owed had Genzyme and Osiris
pursued such Major Indication or Other Indication as an Accepted Indication
pursuant to Section 3.1.4(b).  Such amount will be owed for each Indication with
respect to which Genzyme exercises the Genzyme Opt-in Right.

 

6.2.3                        Cap on Prochymal Development Milestone Payments. 
In no event shall Genzyme be obligated to make Prochymal Development Milestone
Payments to Osiris under Section 6.2.1 and 6.2.2 which in the aggregate exceed
Five Hundred Million Dollars (US $500,000,000), regardless of the number of
Indications developed for Prochymal.  Once the total Prochymal Development
Milestone Payments to Osiris equal Five Hundred Million Dollars, Genzyme shall
have no further obligation to make Prochymal Development Milestone Payments to
Osiris even if additional milestone events occur.  For clarity, the Prochymal
Sales Milestone Payments are excluded from the calculation of the cap on
Prochymal Development Milestone Payments.

 

6.3                                 Prochymal Sales Milestones.  As further
consideration for the rights and licenses granted to Genzyme hereunder with
respect to Prochymal, Genzyme shall make the following non-refundable,
non-creditable, one-time payments (each, a “Prochymal Sales Milestone Payment”)
to Osiris for the achievement of each of the following milestone events.  For
clarity, (a) each payment shall be made one time only (regardless of the number
of calendar years in which each such sales milestone is achieved), and (b) each
payment shall be based on the total Net Sales for Prochymal in the Genzyme
Territory in a calendar year (i.e., shall not be based on cumulative Net Sales
from the date of First Commercial Sale), recognizing that multiple milestone
payments can be earned in the same calendar year.  Each Prochymal Sales
Milestone Payment shall be made within thirty (30) days after achievement of
each milestone event.

 

29

--------------------------------------------------------------------------------


 

Aggregate Annual Net Sales of
Prochymal in the Genzyme Territory in
a Calendar Year

 

Payment

Equal to or greater than Five Hundred Million Dollars (US $500,000,000)

 

One Hundred Million Dollars (US $100,000,000)

 

 

 

Equal to or greater than One Billion Dollars (US $1,000,000,000)

 

One Hundred Fifty Million Dollars (US $150,000,000)

 

6.4                                 Chondrogen Development Milestones.  As
further consideration for the rights and licenses granted to Genzyme hereunder
with respect to Chondrogen and subject to Genzyme making a Participation
Decision pursuant to Section 3.2.2(b), Genzyme shall make the following
non-refundable, non-creditable, one-time payments (each, a “Chondrogen
Development Milestone Payment”) to Osiris for the achievement of each of the
following milestone events by Osiris or its Affiliates or licensees.  Each
Chondrogen Development Milestone Payment shall be made within thirty (30) days
after the achievement of each milestone event.

 

6.4.1                        Phase II Clinical Trial or Phase III Clinical
Trial.

 

(a)                                  Ten Million Dollars (US $10,000,000) upon
Genzyme making a Participation Decision pursuant to Section 3.2.2(b); and

 

(b)                                 Ten Million Dollars (US $10,000,000) upon
demonstration of Statistical Significance of Disease Modification in a Phase II
Clinical Trial or Phase III Clinical Trial (including a clinical trial
designated as a Phase II/III Clinical Trial) of Chondrogen.

 

(c)                                  For clarity, if Genzyme makes a
Participation Decision and a Phase II Clinical Trial, Phase II/III Clinical
Trial or a Phase III Clinical Trial demonstrates Chondrogen’s Disease
Modification characteristics, then both payments in Sections 6.4.1(a) and
6.4.1(b) shall be payable by Genzyme.

 

6.4.2                        Marketing Approval.

 

(a)                                  Forty Million Dollars (US $40,000,000) upon
Marketing Approval by the FDA or EMEA of Chondrogen with a label that allows
Chondrogen to be marketed as a Pain Therapeutic; and

 

(b)                                 Forty Million Dollars (US $40,000,000) upon
Marketing Approval by the FDA or EMEA of Chondrogen with a label that allows
Chondrogen to be marketed for Disease Modification.

 

(c)                                  For clarity, if the FDA or EMEA grants
Marketing Approval that allows Chondrogen to be marketed both as a Pain
Therapeutic and for Disease Modification, then both payments in Sections
6.4.2(a) and (b) above shall be payable by Genzyme to Osiris.

 

30

--------------------------------------------------------------------------------


 

6.5                                 Chondrogen Sales Milestones.  As further
consideration for the rights and licenses granted to Genzyme hereunder with
respect to Chondrogen, Genzyme shall make the following non-refundable,
non-creditable, one-time payments (each, a “Chondrogen Sales Milestone Payment”)
to Osiris for the achievement of each of the following milestone events in the
event Genzyme has made a Participation Decision pursuant to Section 3.2.2(b). 
For clarity, (a) each payment shall be made one time only (regardless of the
number of calendar years in which each such sales milestone is achieved), and
(b) each payment shall be based on the total Net Sales for Chondrogen made by
Genzyme, its Affiliates and sublicensees in the Genzyme Territory in a calendar
year (i.e., shall not be based on cumulative Net Sales from the date of First
Commercial Sale), recognizing that multiple payments can be earned in the same
calendar year.  Each Chondrogen Sales Milestone Payment shall be made within
thirty (30) days after achievement of each milestone event.

 

Aggregate Annual Net Sales of
Chondrogen in the Genzyme Territory
in a Calendar Year

 

Payment

Equal to or greater than Five Hundred Million Dollars (US $500,000,000)

 

One Hundred Million Dollars (US $100,000,000)

 

 

 

Equal to or greater than One Billion Dollars (US $1,000,000,000)

 

One Hundred Fifty Million Dollars (US $150,000,000)

 

 

 

Equal to or greater than Two Billion Dollars (US $2,000,000,000)

 

One Hundred Fifty Million Dollars (US $150,000,000)

 

6.6                                 Royalties Payable to Osiris.

 

6.6.1                        Royalty Rates.  As further consideration for the
rights and licenses granted by Osiris to Genzyme for the Products, and subject
to Sections 6.6.2, 6.6.3 and 6.6.4, Genzyme shall pay royalties to Osiris on Net
Sales of Product in the Genzyme Territory at the rates set forth in the table
below for the duration (on a country-by-country basis) set forth in
Section 6.6.3:

 

Aggregate Annual Net Sales per
Calendar Year of Product in the
Genzyme Territory

 

Royalty Rate

Annual Net Sales less than ****

 

****

 

 

 

Annual Net Sales equal to or greater than ****

 

****

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

31

--------------------------------------------------------------------------------


 

6.6.2                        Royalty Calculation.  The Parties agree that
royalties payable under Section 6.6.1 for Product shall be calculated as
follows:

 

(a)                                  ****

 

(b)                                 Adjustment.  In the event that the Parties
assume under Section 6.6.2(a) that annual aggregate Net Sales of Product in the
Genzyme Territory shall equal or exceed **** for any subsequent calendar year,
and if, despite Genzyme’s commercially reasonable efforts to commercialize
Products in the Genzyme Territory, the annual aggregate Net Sales of Product in
the Genzyme Territory fail to reach **** for any subsequent calendar year, then
the Parties shall true-up the royalty payments to Osiris as follows: royalties
shall be calculated based on actual annual aggregate Net Sales of Product in the
Genzyme Territory using the appropriate rate for each portion of sales in the
table set forth in Section 6.6.1 and the amount of any overpayment of royalties
by Genzyme for the calendar year shall be offset against future royalty payments
due to Osiris in the next calendar year.  In the event no future royalty
payments are due to Osiris, then Osiris shall reimburse Genzyme for the amount
of such overpayment within thirty (30) days of the date that such overpayment
amount has been determined.

 

(c)                                  ****

 

6.6.3                        Royalty Duration.

 

(a)                                  Prochymal.  Royalties shall be payable with
respect to Net Sales of Prochymal in the Genzyme Territory by Genzyme, its
Affiliates and sublicensees hereunder on a country-by-country basis commencing
upon the First Commercial Sale of Prochymal in any country in the Genzyme
Territory and continuing until the later of ****.

 

(b)                                 Chondrogen.  Royalties shall be payable with
respect to Net Sales of Chondrogen in the Genzyme Territory by Genzyme, its
Affiliates and sublicensees hereunder on a country-by-country basis commencing
upon the First Commercial Sale of Chondrogen in any country in the Genzyme
Territory and continuing until the later of ****.

 

6.6.4                        Royalty Payments; Reports.  Royalties will be paid
by Genzyme on Net Sales of Product in the Genzyme Territory no later than
forty-five (45) days after the end of each calendar quarter in which such Net
Sales are made.  Such payments will be accompanied by a report setting out the
details necessary to calculate the amounts actually due hereunder with respect
to Net Sales of Product made in that calendar quarter, including gross sales of
Product in the calendar quarter sold on a country-by-country basis, all relevant
deductions, and all relevant exchange rate conversions.  If no earned royalties
are due for a calendar quarter after Marketing Approval in the Genzyme
Territory, Genzyme will so report.  Genzyme will require each Affiliate and
sublicensee to make appropriate reports to Genzyme in a timely manner to enable
Genzyme to comply with this Section 6.6.4.  If Net Sales in one or more
territories in the Genzyme Territory are unavailable or cannot be calculated
during the 45 day period, then

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

32

--------------------------------------------------------------------------------


 

Genzyme may use an estimate of Net Sales and Net Sales Adjustments in such
territory or territories based on the Net Sales in the applicable territory
during the previous calendar quarter.  Each subsequent quarterly report shall
reconcile any estimates included in a previous report.

 

6.7                                 Royalties Payable to Genzyme.

 

6.7.1                        Royalty Rates.  As consideration for the launch
support provided by Genzyme to Osiris for Prochymal in the Osiris Territory
pursuant to Section 5.1.2, Osiris shall pay royalties to Genzyme on Net Sales by
Osiris, its Affiliates and licensees of Prochymal for all Indications in the
Osiris Territory at the following rates:

 

(a)                                  ****

 

(b)                                 ****

 

6.7.2                        Royalty Payments; Reports.  Royalties will be paid
by Osiris on Net Sales of Prochymal in the Osiris Territory no later than sixty
(60) days after the end of each calendar quarter in which such Net Sales are
made.  Such payments will be accompanied by a report setting out the details
necessary to calculate the amounts actually due hereunder with respect to Net
Sales of Prochymal made in that calendar quarter, including gross sales of
Prochymal in the calendar quarter sold on a country-by-country basis, all
relevant deductions, and all relevant exchange rate conversions.  If no earned
royalties are due for a calendar quarter after Marketing Approval in the Osiris
Territory, Osiris will so report.  Osiris will require each Affiliate and
licensee to make appropriate reports to Osiris in a timely manner to enable
Osiris to comply with this Section 6.7.2.

 

6.8                                 Records; Audits.  Each Party shall keep, and
shall cause its Affiliates and Third Party sublicensees to keep, full and
accurate records and books of account containing all particulars that may be
necessary for the purpose of calculating Development Costs and Net Sales of a
Product for an Indication to be received or borne by the Parties pursuant to
this Agreement, including without limitation, inventory, purchase and invoice
records, manufacturing records, sales analysis, general ledgers, financial
statements, and tax returns.  Such books of account, with all necessary
supporting data, shall be kept by such Party at its place of business for the
six (6) years next following the end of the calendar year to which each shall
pertain.  Each Party (the “Audited Party”) shall permit an independent
accounting firm selected by the other Party (the “Verifying Party”) and
reasonably acceptable to the Audited Party, which acceptance shall not be
unreasonably withheld or delayed, to have access during normal business hours to
such records as may be reasonably necessary to verify the accuracy of the
Audited Party’s reports of Development Costs and Net Sales of a Product for an
Indication as provided herein.  All such verifications shall be conducted at the
expense of the Verifying Party and not more than once in each calendar year.  In
the event such audit concludes that adjustments should be made in the Verifying
Party’s favor, then any appropriate payments **** shall be paid by the Audited
Party within twenty (20) Business Days after the Audited Party receives the
Verifying Party’s accounting firm’s written report so concluding, unless the
Audited Party shall have a good faith

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

33

--------------------------------------------------------------------------------


 

dispute as to the conclusions set forth in such written report, in which case
the audited Party shall provide written notice to the Verifying Party within
such twenty (20) Business Day period of the nature of its disagreement with such
written report.  The Parties shall thereafter, for a period of forty (40)
Business Days, attempt in good faith to resolve such dispute and if they are
unable to do so then the matter will be submitted to dispute resolution in
accordance with Section 2.2.2 hereof.  The fees charged by such accounting firm
shall be paid by the Verifying Party unless the audit discloses that adjustments
in favor of the Verifying Party for the period ****

 

6.9                                 Calculation of Payment.  With respect to
amounts due by one Party to the other Party resulting from Net Sales earned or
expenses incurred in U.S. dollars, the Net Sales or expense amounts shall be
expressed in U.S. dollars.  With respect to amounts due by one Party to the
other Party resulting from Net Sales earned or expenses incurred in a currency
other than U.S. dollars, the Net Sales or expense shall be expressed in the
currency in which such Net Sales were earned or expenses incurred together with
the U.S. dollars equivalent, translated in accordance with GAAP, using the
average foreign exchange rate for such currency for the month in which such sale
or expense is reported, as published by Bloomberg.

 

6.10                           Late Payments.  Any payments owed by Genzyme or
Osiris under this Agreement that are not paid on or before the date such
payments are due shall accrue daily interest, to the extent permitted by law, at
the rate equal to ****

 

6.11                           FIN 46 Cooperation.  The Parties agree to
cooperate with each other in good faith to meet any necessary compliance,
disclosure or financial reporting obligations under Financial Accounting
Standards Board (“FASB”) Interpretation No. 46R (“FIN 46”) or any successor FASB
interpretation pertaining to the consolidation of variable interest entities. 
To the extent reasonably allowed under FIN 46, communications between the
Parties under this Section 6.11 shall be subject to the confidentiality
provisions of Article 9.

 

ARTICLE 7:  GRANT OF RIGHTS

 

7.1                                 License to Genzyme.

 

7.1.1                        License Grant.  Subject to and conditioned upon
Genzyme’s compliance with, the terms of this Agreement Osiris hereby grants
Genzyme (a) an exclusive (even as to Osiris, except as required for Osiris to
meet its development and supply obligations hereunder), royalty-bearing right
and license, with the right to sublicense (subject to Section 7.1.2), during the
Term of this Agreement under the Osiris Intellectual Property and Osiris’s
interest in any Joint Patent Rights and Joint Technology solely to research,
develop, make, have made, use, sell, offer for sale and import Products in the
Field in the Genzyme Territory, and (b) a non-exclusive right and license, with
the right to sublicense, during the Term of this Agreement under the Osiris
Intellectual Property to research, make, have made, use and export Products in
the Field in North America.  In addition, Osiris shall provide Genzyme with
reasonable quantities of the Product sufficient for Genzyme’s research purposes
in connection with its obligations under any

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

34

--------------------------------------------------------------------------------


 

Development Plan.  After expiration of all royalty obligations under Section 6.6
to Osiris for any Product in a country in the Genzyme Territory, (i) no further
royalties shall be payable in respect of sales of such Product on a
country-by-country basis, and (ii) all licenses granted to Genzyme pursuant to
this Section 7.1 with respect to such Product shall become fully paid-up,
perpetual, irrevocable, royalty-free, non-exclusive, worldwide licenses.

 

7.1.2                        Sublicenses.  Genzyme shall have the right to
sublicense its rights under this Agreement upon the written consent of Osiris
which shall not be unreasonably withheld, conditioned or delayed.  Any
sublicense by Genzyme of the rights granted in this Section 7.1 shall be
consistent with the terms of this Agreement.  In the event Genzyme grants a
sublicense of the rights granted herein, Genzyme shall promptly provide a copy
of such sublicense to Osiris.  Furthermore, Genzyme shall notify Osiris in
writing if any sublicensee fails to reasonably comply with the material
provisions of this Agreement.  Genzyme shall assume the same responsibility for
the activities of its sublicensees as if the activities were directly those of
Genzyme.  If this Agreement is terminated and a given sublicense granted by
Genzyme is in force and effect on the date of such termination, such sublicense
shall survive, provided that (a) such sublicensee will continue to make all
reports and payments due and owing under its sublicense to Osiris rather than
Genzyme and (b) Osiris will not be deemed to have assumed any obligations
broader in scope than it has under this Agreement.

 

7.1.3                        Japanese Rights for Prochymal for GvHD Indication. 
In the event that, at any time during the Term, the license under the Osiris
Intellectual Property for the development and commercialization of Prochymal for
the GvHD Indication granted by Osiris prior to the Effective Date to a Third
Party in Japan expires or terminates for any reason, Osiris shall promptly
notify Genzyme and, subject to the last sentence of this Section 7.1.3, if
requested by Genzyme in writing, the Genzyme Territory shall be automatically
amended to include Japan.  After such extension of the Genzyme Territory,
Genzyme shall be responsible for paying the contractual milestones payments set
forth in the License Agreement by and between JCR Pharmaceuticals Co., Ltd. and
Osiris Acquisitions II, Inc. executed 26 August 2003, as amended from time to
time.  For clarity, Genzyme shall not be liable for paying any milestones or
other payments due and unpaid by JCR Pharmaceuticals prior to the extension of
Genzyme’s Territory to include Japan.

 

7.2                                 Covenant Not to Sue Osiris.  During the
Term, Genzyme covenants not to enforce against Osiris or an Osiris Collaborator
any rights under the Genzyme Intellectual Property, and shall not initiate any
action asserting a claim of infringement under the Genzyme Patent Rights against
Osiris or an Osiris Collaborator, solely to the extent Osiris and an Osiris
Collaborator are making, using, selling, offering for sale or importing Product
for an Indication in the Osiris Territory or researching, developing, making,
having made or using Product in the Osiris Territory for an Indication in
accordance with the terms of this Agreement; provided that Genzyme does not
covenant not to sue Osiris or an Osiris Collaborator under the Genzyme
Intellectual Property if it is restricted from doing so by law.  The Parties
agree that the foregoing covenant is (a) personal to Osiris and, if applicable,
an Osiris Collaborator, and cannot be assigned or transferred and (b) does not
constitute a release or waiver of past, present or future infringement of any
Genzyme Intellectual Property by Osiris or any third Party (including an Osiris
Collaborator) acting outside the scope of this Agreement.  As used herein, an
“Osiris Collaborator” shall mean any Third Party that is a (a) licensee under
the Osiris Intellectual

 

35

--------------------------------------------------------------------------------


 

Property (subject to Osiris’ compliance with Section 5.1.3) that is researching,
developing, making, having made, using or selling Product for an Indication in
the Osiris Territory or (b) subcontractor of Osiris that is conducting
development activities in the Osiris Territory in accordance with the terms of
this Agreement.

 

7.3                                 Additional Rights.  In the event that the
Parties determine that a license to the intellectual property rights or
technology of any Third Party is necessary for the development, manufacture, use
or sale of a Product for an Indication in the Genzyme Territory or Osiris
Territory (“Additional Rights”), then Osiris shall use commercially reasonable
efforts to acquire a license under such Additional Rights from the Third Party. 
Osiris will use commercially reasonable efforts to obtain the right to
sublicense such Additional Rights to Genzyme as Osiris Intellectual Property
under Section 7.1, under terms to be negotiated by the Parties in good faith. 
In the event Osiris is unable to obtain the right to sublicense such Additional
Rights to Genzyme, Genzyme shall have the right to obtain a license under such
Additional Rights from the Third Party in the Genzyme Territory, and offset
royalties to such Third Party as set forth in the last sentence of this
Section 7.3.  In the event that Osiris does not agree with Genzyme’s assessment
that a license to the intellectual property rights or technology of a Third
Party is reasonable or necessary to (a) develop, manufacture, use, sell or offer
for sale Product for an Indication in the Genzyme Territory, or (b) make, have
made, use or export Product for an Indication in North America, then the matter
shall be resolved by submission to an independent registered U.S. patent
attorney mutually agreed to by the Parties.  In the event that a license from a
Third Party is reasonable or necessary, Genzyme shall be entitled to offset
against royalties otherwise payable for Product to Osiris ****

 

7.4                                 No Other Rights.  Any rights of a Party not
expressly granted to the other Party, or otherwise expressly restricted or
limited, under this Agreement shall be retained by such Party.  No license shall
be deemed to be granted by implication, estoppel, course of dealing, or
otherwise.

 

7.5                                 Rights to Exploit Intellectual Property
Outside of Collaboration.  The Parties shall be free to exploit and license
their respective Intellectual Property outside the Collaboration.  Both Parties
recognize that the other intends to continue research and development activities
beyond the scope of this Agreement.  Each Party shall own all preclinical and
clinical data generated in the performance of its own activities outside the
Collaboration (“Non-Program Data”) and such data shall constitute Confidential
Information of that Party under Article 9.

 

7.6                                 Rights to Exploit Joint Patent Rights and
Joint Technology.  With respect to any Joint Patent Rights and Joint Technology,
and subject to all other terms and conditions of this Agreement, including
Section 8.1.4, the Parties agree that each Party shall be free to exploit the
Joint Patent Rights and Joint Technology.

 

7.7                                 Exclusivity. **** Notwithstanding the
restrictions set forth in the preceding two sentences, if Genzyme makes a No
Participation Decision as set forth in Section 3.2.2, Osiris shall not be
restricted from developing, manufacturing, marketing, selling or distributing

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

36

--------------------------------------------------------------------------------


 

Chondrogen.  During the Term, in no event shall Genzyme, itself or through a
Third Party, commercialize any Product in the Field in the Osiris Territory. 
****

 

7.8                                 Right of Notification.

 

7.8.1                        Osiris Events.  Genzyme shall have the right to be
notified by Osiris (the “Right of Notification”) in writing within ten
(10) Business Days following the earlier of (a) the receipt of a bona fide
written term sheet or bona fide written offer from any Third Party regarding a
transaction involving a Change of Control of Osiris, or (b) Osiris’s decision to
seek a strategic alternative that could result in a Change of Control (each of
such written term sheet, offer or event, an “Osiris Event”).  A term sheet or
offer will be considered “bona fide” for purposes of this Section 7.8.1 in the
reasonable, good faith judgment of the Osiris Board of Directors.

 

7.8.2                        Notice to Genzyme.  Osiris shall communicate the
Osiris Event in writing to Genzyme within the ten (10) Business Day period
referenced in Section 7.8.1 above (such notice being a “Proposal Notice”).  For
avoidance of doubt, the Proposal Notice must be delivered within ten (10) days
of the occurrence of an Osiris Event.  Osiris shall not consummate or enter into
a letter of intent, term sheet or definitive agreement which binds Osiris to
negotiate or consummate a transaction described above with any Third Party for a
period of ten (10) days after the date Genzyme receives the Proposal Notice. 
After the expiration of such ten (10) day period, Osiris shall be free to
consummate a binding transaction with a Third Party with respect to such rights.

 

7.8.3                        Termination of Right of Notification. 
Notwithstanding any of the foregoing, the Right of Notification shall terminate
upon the earlier to occur of (a) a Change of Control of either Party (provided
that prior to such Change of Control of Osiris, Osiris shall have fully complied
with its obligations under this Section 7.8.3), or (b) the termination or
expiration of this Agreement.  Osiris shall provide Genzyme with written notice
of a Change of Control promptly following the closing of the relevant
transaction.

 

ARTICLE 8:  INTELLECTUAL PROPERTY RIGHTS

 

8.1                                 Ownership of Technology and Patent Rights;
Prosecution of Patent Rights.

 

8.1.1                        Disclosure of Technology.  During the Term,
(a) each Party shall promptly disclose to the other Party all Joint Technology,
(b) Genzyme shall promptly disclose to Osiris all Genzyme Technology under its
Control that is necessary to develop the Product for an Indication under a
Development Plan, and (c) Osiris shall promptly disclose to Genzyme all Osiris
Technology under its Control that is necessary to develop a Product for an
Indication under a Development Plan.

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

37

--------------------------------------------------------------------------------

 

8.1.2                        Ownership of Osiris Technology and Patent Rights. 
All right, title and interest in all Osiris Technology owned or Controlled by
Osiris, together with all Osiris Patent Rights that claim the foregoing, shall
remain the sole and exclusive property of Osiris.

 

8.1.3                        Ownership of Genzyme Technology and Patent Rights. 
All right, title and interest in all Genzyme Technology owned or Controlled by
Genzyme, together with all Genzyme Patent Rights that claim the foregoing, shall
remain the sole and exclusive property of Genzyme.

 

8.1.4                        Joint Technology and Joint Patent Rights.  After
consultation with Genzyme, and using mutually acceptable patent counsel, Osiris
shall have the responsibility to prepare and file all U.S. provisional and U.S.
patent applications.  After consultation with Osiris, and using mutually
acceptable patent counsel, Genzyme shall have the responsibility to prepare and
file all PCT applications.  Upon national phase entry into the Osiris Territory,
all right, title and interest in all Joint Technology and Joint Patent Rights
shall be assigned to Osiris in the Osiris Territory and Osiris shall grant
Genzyme a non-exclusive, fully paid up, non-royalty bearing license to the Joint
Technology and Joint Patent Rights in the Osiris Territory.  Upon national phase
entry into the Genzyme Territory, all  right, title and interest in all Joint
Technology and Joint Patent Rights shall be assigned to Genzyme in the Genzyme
Territory and Genzyme shall grant to Osiris a non-exclusive, fully paid up,
non-royalty bearing license to the Joint Technology and Joint Patent Rights in
the Genzyme Territory.  The Parties agree to use commercially reasonable efforts
to protect any Joint Technology and Joint Patent Rights.  If the practice of the
Joint Technology or Joint Patent Rights occurs outside of the Collaboration and
(a) requires Osiris Intellectual Property, Genzyme shall be required to seek a
license from Osiris to use such Osiris Intellectual Property, such license to be
granted or withheld at Osiris’s sole discretion, or (b) requires Genzyme
Intellectual Property, Osiris shall be required to seek a license from Genzyme
to use such Genzyme Intellectual Property, such license to be granted or
withheld at Genzyme’s sole discretion.  Upon termination or expiration of this
Agreement, both Parties agree to non-exclusively license to each other all Joint
Patent Rights and further agree that such licenses shall be worldwide and
include the right to sublicense.

 

8.1.5                        Osiris Patent Challenge.  If Genzyme or any of its
affiliates commences any action of proceeding (including any patent opposition,
interference or reexamination proceeding), or otherwise asserts in writing any
claim, challenging or denying the validity of the Osiris Patent Rights or
assists any other party in bringing or prosecuting any such action or proceeding
(except in response to a duly issued subpoena) (“Osiris Patent Challenge”), then
Osiris may, at Osiris’ sole option, increase the Royalty payable ****.  In the
event that Osiris elects to increase the Royalty rate, then Genzyme shall fully
compensate Osiris for its reasonable legal fees and expenses in the event that
the claims are unchanged as a result of the challenge and Osiris shall fully
compensate Genzyme for its reasonable legal fees and expenses and the additional
royalty in the event that the claims of the challenged Osiris Patent Right are
changed as a result of the challenge.  For the avoidance of doubt, statements by
Genzyme or its affiliates about any Joint Patent Rights or Genzyme Patent Rights
or any Osiris Patent Rights in

 

--------------------------------------------------------------------------------

****

 

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission

 

38

--------------------------------------------------------------------------------


 

connection with the prosecution, enforcement or defense of any Patent Rights
which are not Osiris Patent Rights shall not be considered to be an Osiris
Patent Challenge.

 

8.1.6                        Cooperation of Third Parties.  Each Party
represents and agrees that all of its employees and all of its Affiliates’
employees acting under its or its Affiliates’ authority in the performance of a
Development Plan or pursuant to the licenses or covenants granted under
Section 7.1 and 7.2 hereof shall be obligated under a binding written agreement
or established corporate policy to assign to such Party, all Technology and
Patent Rights discovered, made, conceived or reduced to practice by such
employee as a result of such employee’s employment.  In the case of all others
acting in the performance of a Development Plan or pursuant to the licenses or
covenants granted under Section 7.1 and 7.2 hereof, such as consultants,
subcontractors, licensees, sublicensees, outside contractors, clinical
investigators, agents, or non-employees working for non-profit academic
institutions, such others shall also be obligated under an agreement that meets
the criteria of the preceding sentence, unless otherwise approved by the
Steering Committee.  The Parties agree to undertake to enforce the agreements
referenced in this Section (including, where appropriate, by legal action)
considering, among other things, the commercial value of such Technology and
Patent Rights.

 

8.1.7                        No Encumbrances.  Except as expressly provided in
this Agreement, neither Party shall sell, transfer, assign, mortgage, pledge,
lease, grant a security interest in (e.g., as collateral for a loan or other
financing) or otherwise encumber any Genzyme Intellectual Property, Osiris
Intellectual Property, Joint Patent Rights or Joint Technology necessary or
useful for the research, development, manufacture or commercialization of a
Product for an Indication without the prior written consent of the other Party;
provided, however, that nothing contained in this Section 8.1.7 shall prohibit
an assignment permitted by Section 13.3 hereof.

 

8.2                                 Filing, Prosecution, Maintenance and
Enforcement of Patent Rights.

 

8.2.1                        Osiris Intellectual Property.

 

(a)                                  Osiris (or its licensors) shall have sole
responsibility for and control over the filing, prosecution, maintenance,
defense and enforcement of the Osiris Intellectual Property and Osiris shall be
responsible for all costs and expenses associated with such filing, prosecution,
maintenance, defense and enforcement.

 

(b)                                 If Osiris fails to file any application,
other than a provisional patent application, or intends to abandon (other than
in favor of a continuing or related patent application) any Osiris Patent Right
in the Genzyme Territory, then Osiris will provide written notice of such
intention to Genzyme within sufficient time for Genzyme to undertake or continue
the preparation of any filing, prosecution or maintenance of such Osiris Patent
Right and Genzyme will thereafter have the right, but not the obligation, at its
sole expense, to prepare, file, prosecute and maintain such Osiris Patent Right
in Osiris’ name, and Osiris shall provide reasonable assistance to Genzyme with
respect to such Osiris Patent Rights, at the sole expense of Genzyme.  Upon
Osiris’ election not to prepare, file, prosecute or maintain or to abandon any
Osiris Patent Rights in any country in the Genzyme Territory previously
requested by Genzyme, such Osiris Patent Rights in such country shall not be
considered in determining the applicable royalty rate for Net Sales of Product
in such country pursuant to Section 6.6.

 

39

--------------------------------------------------------------------------------


 

(c)                                  If Osiris fails to use commercially
reasonable efforts to initiate a suit or take other appropriate action with
respect to a suspected infringement of the Osiris Patent Rights or Joint Patent
Rights in the Genzyme Territory within ninety (90) days after becoming aware of
the basis for such suit or action, then Genzyme may, in its discretion, provide
Osiris with written notice of Genzyme’s intent to initiate a suit or take other
appropriate action.  If Genzyme provides such notice and Osiris fails to use
commercially reasonable efforts to initiate a suit or take such other
appropriate action within thirty (30) days after receipt of such notice from
Genzyme, then Genzyme shall have the right to initiate a suit or take other
appropriate action that it believes is reasonably required to protect the Osiris
Patent Rights covering a Product in the Field in the Genzyme Territory, and
Osiris hereby consents to be joined as a named party in such suit or action, if
required by law.  The Party actually initiating suit or taking other appropriate
action under this Section 8.2.1 shall be referred to as the “Enforcing Party.”
In the event that Genzyme does not have standing as an Enforcing Party to
initiate a suit or take other appropriate action with respect to suspected
infringement of an Osiris Patent Right or Joint Patent Rights, then Osiris
agrees to cooperate by initiating suit pursuant to decisions made by the
Steering Committee.  Any recovery obtained by any Enforcing Party as a result of
any proceeding described in this Section 8.2.1, by settlement or otherwise,
shall be applied in the following order of priority: (i) first, to reimburse
each Party for all litigation costs in connection with such proceeding paid by
that Party and not otherwise recovered (on a pro rata basis based on each
Party’s respective litigation costs, to the extent the recovery was less than
all such litigation costs); and (ii) second, (A) as to recoveries based on lost
profits, Osiris will receive an amount commensurate with the royalty it would
have received if Genzyme had earned such profits through the sale of Products in
the Genzyme Territory and Genzyme shall retain the balance; and (B) as to
recoveries based on other than lost profits, the recovery shall be split 50:50
between the Parties.

 

During the preparation and pendency of any proceedings pursuant to this
Section 8.2.1 the Enforcing Party will: (i) keep the other Party reasonably
informed as to the status of such proceeding, including providing copies of all
documents filed in, and written communications, depositions and hearing
transcripts relating to, such proceeding to the extent the interests of Osiris
and Genzyme are not adverse; and (ii) consult with the other Party regarding the
strategy for, and status of, such proceeding, including providing the other
Party with an opportunity to make suggestions and comments regarding such
proceeding, which the Enforcing Party shall consider in good faith.  Each of the
foregoing obligations will be subject to each Party’s desire or need to preserve
any attorney-client privilege, or work-product privilege, which will take
precedence.

 

8.2.2                        Genzyme Intellectual Property.  Genzyme (or its
licensors) shall have sole responsibility for and control over the filing,
prosecution, maintenance, defense and enforcement of the Genzyme Intellectual
Property and Genzyme shall be responsible for all costs and expenses associated
with such filing, prosecution, maintenance, defense and enforcement.

 

8.2.3                        Joint Patent Rights.  Subject to Section 8.1.4,
Genzyme shall have primary responsibility for the preparation, filing,
prosecution and maintenance of any Joint Patent Rights in the Genzyme
Territory.  Osiris shall have primary responsibility for the preparation, filing
prosecution and maintenance of any Joint Patent Rights in the Osiris Territory. 
The Parties shall share equally the reasonable patent costs associated with the
preparation, filing, prosecution and

 

40

--------------------------------------------------------------------------------


 

maintenance of the Joint Patent Rights.  The Party responsible for preparation,
filing, prosecution and maintenance of any Joint Patent Rights agrees to furnish
the other Party with copies of all documents relevant to such filing,
prosecution and maintenance with respect to such Joint Patent Rights in
sufficient time to allow for review by such other Party, to incorporate in good
faith the comments of the other Party prior to taking any action to implement
such decisions and to otherwise keep the other Party reasonably informed of the
status of the preparation, filing, prosecution and maintenance of such Joint
Patent Rights in the Genzyme Territory or Osiris Territory, as applicable. 
Notwithstanding the foregoing, in the event that the Party responsible for such
preparation, filing, prosecution and maintenance elects to abandon or not to
prosecute or maintain any Joint Patent Right in any country (other than in favor
of a continuing patent application and except in the event the Parties mutually
decide to abandon or not to maintain or enforce such Joint Patent Right), the
other Party may elect to assume responsibility for preparation, filing,
prosecuting and maintaining such Joint Patent Right in such country, at its sole
discretion and expense, in which case, all rights in such Joint Patent Right in
such country shall be promptly assigned to that Party.  Either Party may choose
at any time not to continue to pay patent costs with respect to any Joint Patent
Right, and shall thereafter assign all of its rights in such Joint Patent Right
to the other Party and the other Party shall pay all future patent costs for
rights it pursues in its sole discretion.  In the event that a Party elects, at
any time, not to participate in the filing and prosecution of any Joint Patent
Right, such Party shall provide reasonable assistance to the other Party, and
shall be reimbursed by the other Party for its reasonable cost of providing said
assistance.

 

8.2.4                        Enforcement of Joint Patent Rights.  Osiris and
Genzyme shall each promptly notify the other in writing of any alleged or
threatened infringement of the Joint Patent Rights of which they become aware. 
Osiris and Genzyme shall then confer and may agree jointly to prosecute any such
infringement, with the Enforcing Party being the Party in whose Territory the
enforcement action is brought.  In the event an Enforcing Party brings an
infringement action, the other Party shall cooperate reasonably at the Enforcing
Party’s expense, including providing good faith testimony.  The other Party
shall have the right, at its own expense, to retain its own counsel to monitor
such litigation and the costs associated with such monitoring shall not be
considered Development Costs.  Neither Party shall have the right to settle any
patent infringement litigation under Section 8.2 in a manner that diminishes the
rights or interests of the other Party without the express written consent of
such other Party.  Except as otherwise agreed to by the Parties as part of a
cost sharing arrangement, any recovery realized as a result of such litigation
(whether by way of settlement or otherwise) shall be shared by the Parties
pursuant to 8.2.1(c) herein, once legal fees actually incurred by the Enforcing
Party have been paid.  Neither Party may enforce the Joint Patent Rights in the
other Party’s Territory without the prior written consent of the Party in whose
Territory the enforcement action is to be taken.

 

8.2.5                        Patent Term Extension or Restoration.  The Parties
shall jointly determine whether to seek patent term extension or restoration (or
its equivalent) with respect to any Joint Patent Right and any expenses
associated therewith shall be shared equally.  In the event that a Party elects
not to seek patent term extension or restoration (or its equivalent) with
respect to any Joint Patent Right or any of its Patent Rights, upon prior
written consent of the non-electing Party, the other Party shall have the right,
but not the obligation, to seek patent term extension or restoration (or its
equivalent) for such Patent Right at its own expense.  In the event that either

 

41

--------------------------------------------------------------------------------


 

Party elects to seek patent term extension or restoration (or its equivalent)
for any Patent Right as provided in this Section, the Parties shall reasonably
cooperate with each other in obtaining such patent term extension or restoration
(or its equivalent) which cooperation shall include, without limitation,
providing information, executing those documents that may be necessary for the
Party to seek and obtain such patent term extension or restoration (or its
equivalent), and seeking patent term extension or restoration of a Patent Right
if requested.

 

8.2.6                        Infringement Claims.  If the manufacture, use,
offer for sale, sale, import or export of a Product for an Indication results in
any claim, suit or proceeding lodged by a Third Party alleging intellectual
property infringement against a Party (or their respective Affiliates,
subcontractors, consultants, licensees or Third Party sub-licensees), such Party
shall promptly notify the other Party hereto in writing.  The Party against whom
suit is brought shall be the controlling Party, provided that (a) if both
Parties are sued, the Party in whose Territory the action is brought shall be
the controlling Party; and (b) in no event shall the controlling Party enter
into any settlement or make any admission which admits or concedes that any
Patent Rights of the other Party are invalid or unenforceable, or adversely
affects their scope without the prior written consent of the other Party.  The
controlling Party shall keep the other Party reasonably informed of all material
developments in connection with any such claim, suit or proceeding and the other
Party shall cooperate fully.

 

8.2.7                        Marking.  Genzyme agrees to, and to cause
Affiliates and sub-licensees to, mark in a conspicuous location the containers
and packaging of all Products with the word “Patents” and the patent number of
all applicable patents required by law or regulation of any jurisdiction in the
territory in which that Product will be marketed.

 

ARTICLE 9:  CONFIDENTIALITY

 

9.1                                 Nondisclosure Obligations.  Except as
otherwise provided in this Article 9, during the Term of this Agreement and for
a period of five (5) years thereafter, each Party (“Receiving Party”) shall
maintain Confidential Information of the other Party (the “Disclosing Party”) in
confidence and shall not disclose such Confidential Information to any Third
Party or use such Confidential Information except as specifically authorized in
this Article 9 or as specifically agreed in writing by the Disclosing Party;
provided, however, with respect to any Confidential Information that is
designated in writing as a trade secret (as determined under Delaware law), such
restrictions on disclosure and/or use shall survive the termination or
expiration of this Agreement for as long as such Confidential Information
remains a trade secret but, subject to the exceptions set forth in this
Article 9, in no event shall such restrictions on disclosure and/or use cease
prior to the expiration of five (5) years following the termination or
expiration of the Term of this Agreement; further provided, that the comparative
use of Confidential Information of the Disclosing Party in the course of
internal technology evaluations and/or data shall not be considered a violation
of this Article so long as the obligations of nondisclosure to a Third Party are
maintained.  The term “Confidential Information” shall mean (i) with respect to
a Party, any written, electronic, visual, verbal or other form of technical or
business information and data received by the Receiving Party including without
limitation, with respect to Genzyme, the Joint Program Data and with respect to
Osiris, the Joint Program Data, and (ii) the terms and

 

42

--------------------------------------------------------------------------------


 

conditions of this Agreement (including information contained in any Exhibit or
Schedule hereto).

 

The Receiving Party or its Third Party licensees may disclose the Confidential
Information of the Disclosing Party to its subcontractors, Affiliates, Third
Party licensees, sublicensees, consultants, legal counsel, outside contractors
and clinical investigators, on a need-to-know basis to the extent it is
reasonably necessary or appropriate to fulfill its obligations or exercise its
rights under this Agreement on condition that such entities or persons agree in
writing, prior to the disclosure, to keep the Confidential Information
confidential for the same time periods and to the same extent as the Receiving
Party is required to keep the Confidential Information confidential.

 

The confidentiality provisions set forth herein shall be applied in conjunction
with the confidentiality provisions of that certain Collaboration Agreement by
and between the Parties dated July 25, 2007, and shall supersede and replace any
other previous confidentiality and non-disclosure agreements between the Parties
with respect to the subject matter hereof and shall be deemed to cover all
information disclosed or obtained by a Party under any other previous
confidentiality or non-disclosure agreements, including without limitation the
Confidential Disclosure Agreement between the Parties dated August 6, 2008.  As
to the treatment of trade secrets and disclosures to government or other
regulatory agencies, Section 9.1 herein shall control and the Parties agree to
amend the July 25, 2007 Collaboration Agreement to make it consistent herewith.

 

Upon the termination of this Agreement, the Receiving Party shall, at the
request of the Disclosing Party, return or destroy the Confidential Information
of the Disclosing Party, retaining only one copy thereof for purposes of
compliance with this Agreement.  An officer of the Receiving Party shall certify
its compliance with this provision in writing upon the request of the Disclosing
Party.

 

9.2                                 Exceptions.  The obligation not to disclose
or use Confidential Information shall not apply to any part of such Confidential
Information that can be shown by written evidence: (a) is or becomes patented,
published or otherwise part of the public domain other than by acts of the
Receiving Party or its Affiliates or Third Party licensees or sub-licensees in
contravention of this Agreement; (b) is disclosed to the Receiving Party or its
Affiliates or Third Party licensees or sublicensees by a Third Party, provided
such Confidential Information was not obtained by such Third Party directly or
indirectly from the Disclosing Party under this Agreement under an obligation to
keep such Confidential Information confidential; (c) prior to disclosure under
this Agreement, was already in the possession of the Receiving Party or its
Affiliates or Third Party licensees or sublicensees; or (d) is independently
developed by the Receiving Party or its Affiliates without breach of any of the
provisions of this Agreement as demonstrated by applicable detailed and complete
documentation.  Neither Party shall disclose to the other Party any Confidential
Information of a Third Party that the disclosing Party is prohibited from
disclosing by a contract with such Third Party.

 

9.3                                 Disclosures Required by Law.  In addition,
the Receiving Party may make disclosures of Confidential Information of the
other Party to the extent required to comply with applicable laws and
regulations or a court or administrative order, provided that the Party who is

 

43

--------------------------------------------------------------------------------


 

required to make such disclosure (a) provides the other Party with prior written
notice (unless prohibited by law) and (b) takes all reasonable and lawful
actions to obtain confidential treatment for such disclosure and, if possible,
to minimize the extent of such disclosure.

 

9.4                                 Disclosure of Agreement; Use of Name. 
Except as required by an order from a court or governmental body, applicable law
or regulation (including, without limitation, any SEC filings or any nationally
recognized securities exchange, quotation system or over-the-counter market on
which such Party has its securities listed or trade), and except as used in
connection with the execution of a Development Plan as approved by the Steering
Committee, neither Party shall use the name of the other Party in any publicity
or advertising without the prior written approval of the other Party, except
that either Party may disclose the existence, but not the terms or conditions
(including information contained in any Exhibit or Schedule hereto), of this
Agreement.  Notwithstanding the foregoing, in the event that either Party seeks
to disclose the terms of this Agreement in an SEC filing, such Party shall
provide prompt prior written notice to the other Party and cooperate with the
other Party to maintain the confidential treatment of the material terms of this
Agreement to the extent reasonably possible.  The Parties agree that the
information contained in a press release mutually agreed by the Parties may be
used to describe the nature of this transaction, and the Parties may disclose
such information, as modified by mutual agreement from time to time, without the
other Party’s consent.  In addition to the foregoing, a Party may disclose the
terms of this Agreement (but not other Confidential Information of the other
Party) (i) in confidence to accountants, banks, investors and other financing
sources and their respective advisors, and (ii) in confidence to the other party
(and its affiliates, attorneys, accountants, stockholders, investment bankers,
advisors or other consultants) in a merger, acquisition, license or proposed
merger, acquisition or license, or the like, provided that such disclosure is
only to the extent reasonably necessary and limited to those entities obliged to
keep the information confidential under terms no less stringent the terms of
this Article 9 and individuals who are bound by an obligation of confidentiality
to their respective employers and who have a need to know such terms in the
course of the performance of their duties.

 

9.5                                 Publications.  Osiris and Genzyme each
acknowledge the other Party’s interest in publishing certain of the results of a
Development Plan to obtain recognition within the scientific community and to
advance the state of scientific knowledge.  Each Party also recognizes the
mutual interest in obtaining valid patent protection.  Consequently, either
Party, its employees or consultants wishing to make a publication (including any
oral disclosure made without obligation of confidentiality) relating to work
performed as part of a Development Plan (the “Publishing Party”) shall transmit
to the other Party (the “Reviewing Party”) a copy of the proposed written
publication or a written detailed description of the proposed oral disclosure at
least sixty (60) days prior to submission or disclosure.  The Reviewing Party
shall have the right (a) to propose modifications to the publication for
accuracy or to allow for the preparation of a patent application, and (b) to
request a delay in publication or presentation in order to protect patentable
information or maintain trade secrets.

 

If the Reviewing Party requests such a delay, the Publishing Party shall delay
submission or presentation of the publication for a period not to exceed sixty
(60) days from the date of such request to enable patent applications protecting
each Party’s rights in such information to be filed and/or to allow the Parties
to agree to a modification of the publication so as not to disclose the

 

44

--------------------------------------------------------------------------------


 

Reviewing Party’s Confidential Information.  Upon the expiration of sixty (60)
days from the transmission to the Reviewing Party of a proposed written
disclosure or an abstract of a proposed oral disclosure, the Publishing Party
shall be free to proceed with the written publication or the oral presentation,
unless the Reviewing Party has requested the delay described above.

 

ARTICLE 10:  REPRESENTATIONS AND WARRANTIES

 

10.1                           Representations of the Parties.  Each Party
represents and warrants to the other that (a) it is a validly existing
corporation in good standing in its state of incorporation, (b) it has the legal
right and power to enter into this Agreement, to extend the rights and licenses
granted or to be granted to the other in this Agreement, and to fully perform
its obligations hereunder, (c) it has not made and it covenants it will not make
any commitments to others in conflict with such rights or this Agreement, (d) it
is not aware of any legal obstacles as of the Effective Date which could prevent
it from carrying out the provisions of this Agreement, (e) it has obtained all
necessary corporate approvals to enter into this Agreement and no other consent,
approval, or agreement of any person, party, consultant, court, government or
entity is required to be obtained by it in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, (f) this Agreement is a legal and valid obligation binding upon it and
is enforceable in accordance with its terms, subject to applicable limitations
on such enforcement based on bankruptcy laws and other debtors’ rights, and
(g) the execution, delivery and performance of this Agreement will not conflict
with its charter documents or any agreements, contracts, or other arrangements
to which it is or becomes a party or by which it is or becomes bound, nor
violate any law or regulation in effect as of the Effective Date of any court,
governmental body or administrative or other agency having authority over it.

 

10.2                           Additional Representations of Osiris.  Osiris
hereby represents and warrants to Genzyme that as of the Effective Date:

 

(a)                                  (i) the Osiris Patent Rights exist and, to
its knowledge, are not invalid or unenforceable, in whole or in part,
(ii) Osiris is (a) the sole owner of all right, title and interest in and to;
or, (b) with respect to U.S. Patent numbers 5,226,914; 5,197,985; 5,486,359;
5,733,542; 5,811,094; 5,837,539; 6,010,696; 6,087,113; 5,591,625; 5,643,736;
5,736,396; 5,855,619; 5,908,784; 5,942,225; 6,174,333; 6,482,231; 6,835,377, and
all foreign counterparts has the right to sublicense the Osiris Patent Rights
that are licensed to Genzyme hereunder, and (iii) to Osiris’ knowledge, the
development, manufacture, use, offer for sale, sale, or import of Prochymal for
the GvHD Indication or any Major Indication (as of the Effective Date) or
Chondrogen in the Genzyme Territory does not infringe any valid and enforceable
Third Party patents issued as of the Effective Date or any pending claim of a
Third Party patent application published as of the Effective Date were such
claim to issue in substantially its published form;

 

(b)                                 except for the oppositions of EP 0592521 and
EP 01007631, Osiris has not received notice of any interference or opposition
proceeding relating to the Osiris Patent Rights;

 

(c)                                  the Osiris Intellectual Property licensed
to Genzyme hereunder is free and clear of any liens, charges, encumbrances and
rights of any Third Party, contingent or otherwise;

 

45

--------------------------------------------------------------------------------


 

(d)                                 all Osiris Intellectual Property licensed to
Genzyme hereunder that is subject to the rights of the U.S. Government under 35
U.S.C § 202 et seq and the regulations pertaining thereto is listed on
Exhibit H;

 

(e)                                  there are no claims, judgments or
settlements against or owed by Osiris or any of its Affiliates or, to its
knowledge, pending or threatened claims or litigation against Osiris or any of
its Affiliates, in either case relating to the Osiris Intellectual Property
licensed to Genzyme hereunder;

 

(f)                                    there are no agreements between Osiris
and any Affiliate or Third Party with respect to the Osiris Intellectual
Property licensed to Genzyme hereunder that would prevent Osiris from granting
to Genzyme the licenses in Section 7.1;

 

(g)                                 there are no agreements between Osiris and
any Affiliate or Third Party that obligate or under which Osiris is liable for
the payment of any royalties, fees or other payments with respect to any of the
Osiris Intellectual Property licensed to Genzyme hereunder;

 

(h)                                 other than the Osiris Patent Rights, Osiris
and its Affiliates do not own or have any license or other right to any Patent
Rights that are necessary for Genzyme, its Affiliates or sublicensees to
exercise the rights granted to Genzyme hereunder to develop, make, have made,
use, offer to sell, sell and import Prochymal for the Major Indications and
Chondrogen in the Genzyme Territory;

 

(i)                                     to its knowledge, Osiris has made
available to Genzyme all data, results or other information derived from or
regarding any preclinical or clinical study which would be reasonably expected
to be relevant to an evaluation of any safety risks associated with Prochymal
and Chondrogen; and

 

(j)                                     “Prochymal” and “Chondrogen”
(Collectively, the “Trademarks”) are validly existing, trademarks allowed by the
U.S. Patent & Trademark Office under the Intent to Use provisions solely owned
by Osiris and Osiris has the right to grant to Genzyme the right to use, such
trademarks.  Osiris shall have the right to exercise quality control over
Genzyme’s use of the Trademarks and Licensed Products to a degree reasonably
necessary to maintain the validity of and to protect the goodwill associated
with the Trademarks.  In order to verify compliance with this Section, Osiris
may from time to time require Genzyme to submit samples of use of the Trademarks
including Product, Product packaging and marketing and promotional materials
bearing the Trademarks.

 

ARTICLE 11:  INDEMNITY AND INSURANCE

 

11.1                           Indemnification by Genzyme.  Genzyme will
indemnify, defend and hold harmless Osiris and its Affiliates and their
respective directors, officers, employees, consultants and agents (the “Osiris
Indemnitees”) from and against any and all claims, damages, liabilities, losses,
costs (including reasonable attorneys’ fees and expenses) and expenses
(collectively, “Losses”) arising from: (a) any Third Party claim arising from a
breach by Genzyme of any representation or warranty expressly made by Genzyme
under this Agreement; or (b) any Third Party claim arising or commenced on or
after the Effective Date that the practice of the Genzyme

 

46

--------------------------------------------------------------------------------


 

Intellectual Property licensed to Osiris hereunder infringes any intellectual
property rights or other proprietary rights of a Third Party or (c) any Third
Party claim of death, bodily injury or property damage arising from (i) the
development, manufacture, use, distribution or sale of a Product for an
Indication by Genzyme, its Affiliates, sublicensees, employees, consultants or
agents or (ii) the negligence or willful misconduct of Genzyme or its
Affiliates, sublicensees, employees or agents; provided, however, that such
indemnification shall not apply to any Losses to the extent such Losses arise
from a breach by Osiris of any representation or warranty expressly made by
Osiris under this Agreement or the negligence or willful misconduct of any
Osiris Indemnitee.

 

11.2                           Indemnification by Osiris.  Osiris will
indemnify, defend and hold harmless Genzyme and its Affiliates and their
respective directors, officers, employees and agents (the “Genzyme Indemnitees”)
from and against all Losses arising from: (a) any Third Party claim arising from
a breach by Osiris of any representation or warranty expressly made by Osiris
under this Agreement; (b) any Third Party claim arising or commenced on or after
the Effective Date that the practice of the Osiris Intellectual Property
licensed to Genzyme hereunder infringes any intellectual property rights or
other proprietary rights of a Third Party; (c) any Third Party claim of death,
bodily injury or property damage arising from (i) the development, manufacture,
use, distribution or sale of a Product for an Indication by Osiris, its
Affiliates, licensees (other than Genzyme, its Affiliates, sublicensees,
employees, consultants or agents), employees or agents, or (ii) the negligence
or willful misconduct of Osiris or its Affiliates, sublicensees, employees,
consultants or agents, or (d) any Third Party claim based on, relating to, or in
connection with Genzyme’s obligations or responsibilities under this Agreement
in its capacity as Osiris’s legal representative within the meaning of Directive
2001/20/EC; provided however, that such indemnification shall not apply to any
Losses to the extent such Losses arise from a breach by Genzyme of any
representation or warranty expressly made by Genzyme under this Agreement or the
negligence or willful misconduct of any Genzyme Indemnitee

 

11.3                           Indemnification Procedure.  As a condition
precedent to a Party’s (the “Indemnifying Party”) obligations to indemnify,
defend and hold harmless any Osiris Indemnitee or Genzyme Indemnitee
(collectively, an “Indemnified Party”) pursuant to Section 11.1 or 11.2 above,
the Indemnified Party shall immediately notify in writing, and provide a copy
to, the Indemnifying Party of any complaint, summons or other written or verbal
notice that the Indemnified Party receives of any claim that may be subject to
such obligations.  An Indemnified Party’s failure to deliver written notice,
only to the extent prejudicial to the Indemnifying Party’s ability to defend
such claim, shall relieve the Indemnifying Party of liability to the Indemnified
Party under Section 11.1 or 11.2 hereof, as applicable.  The Indemnified Party
shall allow the Indemnifying Party the control of the defense and settlement
thereof, and assist in such defense and settlement as the Indemnifying Party may
reasonably request in connection with the defense and settlement of the claim
(at the Indemnifying Party’s sole cost and expense), and the Indemnified Party
shall assume the defense thereof with counsel mutually satisfactory to the
Parties; provided, that the Indemnified Party shall have the right to
participate in any such proceeding with counsel of its choosing at its own
expense.  No Indemnified Party may settle a claim or action covered by this
Article 11 without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld, delayed or conditioned).  Any
payment made by an Indemnified Party in violation of this Section 11.3 to settle
any such claim or action shall be at its own cost and expense.

 

47

--------------------------------------------------------------------------------

 

11.4                           Limitation of Liability.  EXCEPT FOR (A) THE
OBLIGATIONS SET FORTH IN THIS ARTICLE 11, (B) VIOLATIONS OF ARTICLE 9
(CONFIDENTIALITY), OR (C) AS A RESULT OF FRAUD OR WILLFUL MISCONDUCT, AND UNLESS
OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR LOST REVENUE, LOST PROFITS, OR LOST SAVINGS OR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES TO
THE OTHER PARTY, HOWEVER CAUSED, IN CONNECTION WITH THIS AGREEMENT, EVEN IF THE
PARTY HAS NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

 

11.5                           Insurance.

 

11.5.1                  Comprehensive General Liability.  Each Party shall
maintain at such Party’s sole expense, comprehensive general liability insurance
coverage in amounts reasonably determined by the Parties from time to time but
at least appropriate to the risk involved in developing, producing,
manufacturing, storing, transporting, selling or marketing a Product for an
Indication, provided, however, that unless agreed to by the Parties, in no event
shall a Party maintain less than **** of such liability insurance (per
occurrence), which can include a combination of general liability insurance and
umbrella policy.  Such insurance shall be in effect as of the Effective Date;
provided that Genzyme reserves the right to satisfy its obligations under this
Section 11.5.1 through self-insurance.

 

11.5.2                  Product Liability.  Osiris and Genzyme shall each
establish and maintain as of First Commercial Sale of Product in each Party’s
respective Territory, product liability insurance (including clinical trial
liability) or other appropriate insurance in the minimum amount of **** per
claim; provided that Genzyme reserves the right to satisfy its obligations under
this Section 11.5.2 through self-insurance.

 

ARTICLE 12:  TERM AND TERMINATION

 

12.1                           Term of Agreement.  The term of this Agreement
will commence on the Effective Date and, unless terminated earlier pursuant to
the terms of this Article 12, this Agreement shall remain in force until the
last to occur of: (a) the completion of all activities under the last
Development Plan and (b) expiration of the last to expire payment obligation
with respect to the last Product on a country-by-country basis under this
Agreement (the “Term”).  Upon the expiration of the Term of this Agreement and
in the absence of any early Termination due to Genzyme’s non-performance
pursuant to Section 12.2.1 or at Genzyme’s election pursuant to Section 12.2.2,
Genzyme shall have a fully-paid-up, royalty free and fully transferable license
to all Osiris Technology granted hereunder.

 

12.2                           Termination.  This Agreement may be terminated by
either Party under the following circumstances:

 

--------------------------------------------------------------------------------

****                    Portions of this page have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

 

48

--------------------------------------------------------------------------------


 

12.2.1                  Termination for Non-Performance.  If one Party
materially breaches this Agreement, such failure is not corrected in sixty (60)
days, **** the other Party may terminate the Agreement by providing written
notice of such termination due to non-performance; provided that if the alleged
material breach is the subject of a dispute resolution initiated in good faith
by the breaching Party prior to the expiration of the sixty (60) day period,
such cure period shall be sixty (60) days from the date the dispute is resolved
pursuant to Section 13.8; and provided further that in the event the
non-performance is not susceptible to cure in such sixty (60) day period and the
non-performing Party has used diligent efforts to cure such non-performance, the
cure period will be automatically extended to one hundred and twenty (120) days
(other than a payment breach, which may not be so extended).  If one Party
materially breaches this Agreement and such failure is not cured within the
timeframes set forth above ****, then the non-breaching Party shall not have the
right to terminate this Agreement for the other Party’s non-performance, but
shall have the right to seek all remedies available to it at law and in equity,
including injunctive relief, specific performance and recovery of monetary
damages.

 

12.2.2                  Termination At Genzyme’s Election.  At any time after
July 1, 2009, Genzyme may terminate this Agreement at any time without cause by
giving Osiris ninety (90) days prior written notice of Genzyme’s election to
terminate.

 

12.2.3                  Termination Upon Insolvency.  Either Party may terminate
this Agreement immediately by providing written notice, if the other Party:
(a) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its assets,
(b) makes a general assignment for the benefit of its creditors, (c) is
dissolved or liquidated in full or in substantial part, (d) commences a
voluntary case under Chapter 7 (or “Chapter 7 Case”) of the Bankruptcy Code or
consents to any such relief or to the appointment of or taking possession of its
property by any official in such an involuntary case or such other proceeding
commenced against it, (e) takes any corporate action for the purpose of
effecting any of the foregoing, (f) a case under Chapter 11 of the Bankruptcy
Code in respect of such Party is converted to a Chapter 7 case, or (g) becomes
the subject of an involuntary Chapter 7 case or other proceeding seeking
liquidation with respect to itself or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect that is not dismissed within
sixty (60) Business Days of commencement.

 

12.2.4                  Termination by Mutual Agreement.  The Parties may
mutually agree, in writing, to terminate this Agreement at any time and for any
reason.

 

12.3                           Effect of Termination by Osiris for Material
Breach by Genzyme or at Genzyme’s Election.  In the event that (i) Osiris
terminates this Agreement for uncured material breach by Genzyme under
Section 12.2.1 (for which Osiris shall retain all legal remedies) ****, or
(ii) Genzyme terminates this Agreement pursuant to Section 12.2.2, then the
following consequences shall apply:

 

--------------------------------------------------------------------------------

****                    Portions of this page have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

 

49

--------------------------------------------------------------------------------


 

(a)                                  the license under Osiris Intellectual
Property granted to Genzyme under Section 7.1 shall terminate, except as
necessary to exercise its surviving rights and fulfill its surviving obligations
under Section 12.7.2;

 

(b)                                 the covenant not to sue granted to Osiris
under Section 7.2 shall terminate and Genzyme agrees to grant and hereby grants
Osiris an exclusive right and license, with the right to sublicense, under
Genzyme Intellectual Property to develop, make, have made, use, offer for sale,
sell and import Products for Indications which are being developed or
commercialized as of the effective date of termination.  In the event the
effective date of termination under this Section 12.3 occurs prior to the date
of receipt of the first Marketing Approval for a Product, then the license to
Osiris hereunder shall be royalty-free (except with respect to royalty and other
financial obligations of Genzyme to any Third Party, which obligations shall be
responsibility of Osiris).  In the event the effective date of termination under
this Section 12.3 occurs on or after the date of receipt of the first Marketing
Approval for a Product, then the license to Osiris hereunder shall be
royalty-bearing at a rate of ****

 

(c)                                  Genzyme shall assign (or exclusively
license if an assignment is prohibited) to Osiris as soon as practicable any
applicable Regulatory Approval, applications for Regulatory Approvals and other
filing filed in Genzyme’s name with a Regulatory Agency as of the effective date
of termination; and

 

(d)                                 Genzyme’s payment obligations that had
accrued prior to the effective date of termination shall survive.

 

12.4                           Effect of Material Breach by Osiris.  In the
event of material breach of this Agreement by Osiris which is not cured as
provided in Section 12.2.1 above, ****, then Genzyme may elect to either:

 

(a)                                  terminate this Agreement, in which case
****

 

(b)                                 allow this Agreement to remain in effect, in
which case ****

 

12.5                           Effects of Bankruptcy.  All licenses granted
under this Agreement are deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code of the United States and any similar provision of the Bankruptcy
Code of Canada, licenses of right to “intellectual property” as defined in the
Bankruptcy Code.  The Parties agree that the Party not filing for protection
under the Bankruptcy Code (the “Non-Bankrupt Party”) may fully exercise all of
its rights and elections as a licensee under the Bankruptcy Code, including the
right to enforce any exclusivity provision of this Agreement.  The Parties
further agree that, in the event the Non-Bankrupt Party elects to retain its
rights as a licensee under the Bankruptcy Code, that Party shall be entitled to
complete access to any Patent Right or Technology licensed to it hereunder and
all embodiments thereof.  Such embodiments of the Patent Rights or Technology
shall be delivered to the Non-Bankrupt Party as soon as practicable following
the Non-Bankrupt Party’s election to retain its rights.

 

--------------------------------------------------------------------------------

****                    Portions of this page have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.

 

50

--------------------------------------------------------------------------------


 

12.6                           Effects of Termination upon Mutual Agreement.  If
the Agreement is terminated as a result of the mutual agreement of the Parties,
the Parties shall agree upon the effects of such termination.

 

12.7                           Effects of Termination Generally.  Subject to
Section 13.8 below, upon termination of this Agreement, the Parties shall have
all remedies provided to them under applicable law.

 

12.7.1                  Survival.  The following provisions of this Agreement
will survive any expiration or termination of the Agreement: Articles 9, 11, 12,
and 13, and the following Sections: 3.8, 3.9, 6.1(a, b), 6.8, 6.11, 7.5, 7.6,
8.1.4, and 8.2.4 and other Sections, Exhibits or definitions referenced
therein.  Subject to this Section 12.7, with respect to any termination, the
rights and obligations (with the exception of any obligations to perform under a
Development Plan) of a Party that accrued prior to the Termination Date
(including accrued payments including payments due hereunder) shall survive such
termination.

 

12.7.2                  Inventory.  Upon termination of the license granted to
Genzyme pursuant to Section 7.1, Genzyme and its Affiliates shall be permitted
to sell any and all of its existing inventory of Product; provided that such
sales occur within six (6) months after such termination; and provided further
that Genzyme remains obligated to pay royalties on, and report to Osiris on, any
Net Sales of any Product under this Section.  Alternatively, Osiris may, at its
sole written election on delivered on or before the effective of termination,
purchase Genzyme’s Product inventory at Genzyme’s cost (as determined in
accordance with GAAP), in which event Genzyme shall no longer have the right to
use or sell Product and shall have no reporting or payment obligations to Osiris
with regards to such inventory.

 

ARTICLE 13:  MISCELLANEOUS

 

13.1                           Interpretation.  If an ambiguity or a question of
intent or interpretation arises with respect to this Agreement, this Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement.  The following order of
precedence shall be followed in resolving any inconsistencies between the terms
of this Agreement and the terms of the Development Plan: (a) first, the terms of
this Agreement; (b) second, the terms of the Development Plan.

 

13.2                           Force Majeure.  Neither Party shall be held
liable or responsible to the other Party nor be deemed to have defaulted under
or breached this Agreement for failure or delay in fulfilling or performing any
provision of this Agreement when such failure or delay is caused by or results
from causes beyond the reasonable control of the affected Party, including
without limitation to earthquakes, fire, floods, embargoes, war, acts of war
(whether war is declared or not), pandemics, insurrections, riots, terrorism,
civil commotions, strikes, lockouts or other labor disturbances, acts of God or
acts, omissions or delays in acting by any governmental authority or the other
Party; provided, however, that the Party so affected shall use reasonable
commercial efforts to avoid or remove such causes of nonperformance, and shall
continue to perform hereunder with reasonable dispatch whenever such causes are
removed.  Either Party shall provide the other Party with prompt written notice
of any delay or failure to perform that occurs

 

51

--------------------------------------------------------------------------------


 

by reason of force majeure.  The Parties shall mutually seek a resolution of the
delay or the failure to perform as noted above.

 

13.3                           Successors-in-Interest.

 

13.3.1                  Assignment or Transfer.  This Agreement may not be
assigned or otherwise transferred by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
delayed or conditioned; provided, however, subject to Section 7.8, each of the
Parties may, without such consent, assign this Agreement and its rights and
obligations hereunder to its Affiliates or in connection with the transfer or
sale of all or substantially all of its business to which this Agreement
relates; provided, further that the assigning Party shall deliver written notice
of any such permitted assignment to the other Party, the assignee shall agree to
be bound to the obligations of the assigning Party and the assigning Party shall
remain liable for the performance of all obligations under this Agreement as if
the assignment did not occur, except in the case of a consolidation or merger
where the assigning Party is not the surviving entity, in which case the
assignee shall be solely liable.  Except as provided in Section 13.3.2 below,
the rights and obligations of the Party experiencing a Change of Control or sale
of business as described above shall be unaffected and any permitted assignee
shall assume all of the obligations of its assignor under this Agreement in
writing; provided, however, that in the event the assignee fails to meet its
performance obligations under this Agreement the assignee shall be subject to
the terms and conditions for breach and termination under this Agreement.

 

13.3.2                  Genzyme Change of Control.  In the event Genzyme
experiences a Change of Control, Genzyme’s successor shall assume all of the
rights and obligations of Genzyme as provided for in Section 13.3.1 above,
including but not limited to: (a) Genzyme’s performance obligations under any
Development Plan during a Development Term, and (b) Genzyme’s obligations with
regards to any Phase IV Clinical Study of a Product for an Indication in the
Genzyme Territory.  In addition, in the event of a Change of Control of Genzyme
prior to First Commercial Sale of Prochymal for the GvHD Indication in the
Genzyme Territory, Genzyme’s successor shall use its commercially reasonable and
diligent efforts to achieve the First Commercial Sale of Prochymal for the GvHD
Indication in the Genzyme Territory within two (2) years of the First Commercial
Sale of Prochymal for the GvHD Indication in the Osiris Territory, subject to
receipt of appropriate Regulatory Approvals.

 

13.3.3                  Assumption under Bankruptcy Code.  In the event of
commencement of a case under Title 11 of the United States Code by either Party,
the other Party consents to assumption of this Agreement upon satisfaction of
the conditions for assumption under Title 11, Sec. 365(b).

 

13.4                           Severability.  Should one or more provisions of
this Agreement be or become invalid, the Parties hereto shall substitute, by
mutual consent, valid provisions for such invalid provisions which valid
provisions in their economic effect are sufficiently similar to the invalid
provisions that it can be reasonably assumed that the Parties would have entered
into this Agreement with such valid provisions.  In case such valid provisions
cannot be agreed upon, the invalidity of one or several provisions of this
Agreement shall not affect the validity of this Agreement as a whole, unless the
invalid provisions are of such essential importance to this

 

52

--------------------------------------------------------------------------------


 

Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid provisions.

 

13.5                           Notices.  Any consent, notice or report required
or permitted to be given or made under this Agreement by one of the Parties
hereto to the other shall be in writing, delivered personally or by facsimile
(and promptly confirmed by personal delivery or courier) or courier, postage
prepaid (where applicable), addressed to such other Party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee.

 

If to Osiris:

Osiris Therapeutics, Inc.

 

7015 Albert Einstein Drive

 

Columbia, Maryland 21046

 

Attn: Chief Financial Officer

 

Fax: (410) 563-0794

 

 

with a copy to:

McKenna Long & Aldridge LLP

 

303 Peachtree Street, Suite 5300

 

Atlanta, Georgia 30308

 

Attn: Michael Cochran, Esq.

 

Fax: (404) 527-4198

 

 

If to Genzyme:

Genzyme Corporation

 

500 Kendall Street

 

Cambridge, Massachusetts 02142

 

Attention: Senior Vice President, Corporate Development

 

Fax: (617) 768-9823

 

 

with a copy to:

Genzyme Corporation

 

500 Kendall Street

 

Cambridge, Massachusetts 02142

 

Attention: General Counsel

 

Fax: (617) 252-7553

 

13.6                           Applicable Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to any choice of law principle that would dictate the application of the
laws of another jurisdiction.

 

13.7                           Compliance with Applicable Laws.  The Parties
shall use commercially reasonable efforts to comply with all provisions of any
applicable laws, regulations, rules and orders relating to the testing,
production, transportation, export, packaging, labeling, sale, reimbursement or
use of Product under this Agreement.  The Parties shall use commercially
reasonable efforts to obtain written assurances regarding export and re-export
of technical data as may be required by the Office of Export Administration
Regulations.

 

13.8                           Dispute Resolution.  Any disputes, other than
disputes regarding the construction, validity or enforcement of patents, arising
between the Parties in connection with, relating to or

 

53

--------------------------------------------------------------------------------


 

arising out of (a) any matter that is subject to the Steering Committee’s
decision-making authority (including where a final determination by Osiris with
respect to such matter would have the effect described in Section 2.2.2), or
(b) any matter relating to or arising out of this Agreement that is outside the
Steering Committee’s decision-making authority, shall be submitted to dispute
resolution and shall be resolved as follows:

 

13.8.1                  Notice of Dispute.  Either Party may provide a written
notice to the other Party that one of the matters referenced in
Section 13.8(a) or (b) above has occurred and requiring that the matter be
submitted to dispute resolution pursuant to this Section 13.8 (a “Dispute
Notice”).  The Parties agree that they will endeavor in good faith to settle any
dispute, controversy or claim arising out of or relating to this Agreement
through direct discussions before resorting to any action under Sections 13.8.2
or 13.8.3 (as applicable).  If the dispute cannot be resolved through direct
discussions between the Parties within thirty (30) days after the Dispute Notice
has been provided, then the dispute shall be referred to each Party’s Chief
Executive Officer, who shall negotiate in good faith to attempt to resolve the
dispute.  If the dispute cannot be resolved within ten (10) days of being
referred to the Chief Executive Officers, the dispute shall be referred for
resolution by binding arbitration pursuant to Section 13.8.3 for all disputes
referred to dispute resolution pursuant to Section 2.2.2, or to binding
arbitration pursuant to Section 13.8.2 for all other disputes.

 

13.8.2                  Arbitration.  Except as set forth in Section 13.8.4, if
the Parties are not able to settle any dispute, controversy or claim with
respect to a matter referenced in Section 13.8.1 above within forty (40) days of
receipt of a Dispute Notice, the matter shall be settled by arbitration before a
single arbitrator in accordance with the Commercial Arbitration Rules of the AAA
then pertaining (available at www.adr.org), except where those rules conflict
with this provision, in which case this provision controls.  Any court with
jurisdiction shall enforce this Section and enter judgment on any award.  The
arbitrator shall be an attorney who has at least 15 years of experience with a
law firm or corporate law department of over 25 lawyers or who was a judge of a
court of general jurisdiction and is independent of the Parties.  Additionally,
if the issues in dispute involve scientific or technical matters, any arbitrator
chosen hereunder shall have not less than five (5) years of educational training
and/or experience sufficient to demonstrate a reasonable level of relevant
scientific and/or technical knowledge related to scientific issues or technical
matters that are the subject of the dispute.  The arbitrator shall be selected
within ten (10) days of commencement of the arbitration from the AAA’s National
Roster of Arbitrators pursuant to agreement or through selection procedures
administered by the AAA.  The arbitration shall be held in the State of Delaware
and in rendering the award the arbitrator must apply the substantive law of
Delaware (except where that law conflicts with this clause), except that the
interpretation and enforcement of this arbitration provision shall be governed
by the Federal Arbitration Act.  Within forty-five (45) days of initiation of
arbitration, the Parties shall reach agreement upon and thereafter follow
procedures assuring that the arbitration will be concluded and the final award
rendered within no more than eight months from selection of the arbitrator. 
Failing such agreement, the AAA will design and the Parties will follow
procedures that meet such a time schedule.  A final arbitration decision shall
be rendered in writing and shall be binding on both Parties and not appealable
to any court in any jurisdiction.  The arbitrator shall render a final decision
within eight (8) months of the selection of the arbitrator as provided above. 
Each Party has the right before or, if the arbitrator cannot hear the matter
within an acceptable period, during the arbitration to seek and obtain from the

 

54

--------------------------------------------------------------------------------


 

appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc., to avoid irreparable harm, maintain the status quo
or preserve the subject matter of the arbitration.  The arbitrator shall not be
prohibited from, in his discretion, awarding the prevailing party with
attorneys’ costs and expenses incurred in connection with the underlying cause
for arbitration and the resulting arbitration procedure.  EXCEPT AS PROVIDED IN
SECTION 11.3, THE ARBITRATOR SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY,
MULTIPLIED OR CONSEQUENTIAL DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT TO SEEK SUCH DAMAGES.  NO PARTY MAY SEEK OR OBTAIN PREJUDGMENT
INTEREST.

 

13.8.3                Baseball Arbitration.  A baseball style arbitration
(“Baseball Arbitration”) may only be initiated with respect to Dispute Notice
with respect to a dispute arising under Section 2.2.2.

 

(a)                                  The Baseball Arbitration shall be held in a
location mutually agreeable to the Parties, or if no such location can be
agreed, in New York City, according to the then-current commercial arbitration
rules of the American Arbitration Association (“AAA”), except to the extent such
rules are inconsistent with this Section 13.8.3;

 

(b)                                 The Baseball Arbitration will be conducted
by one (1) arbitrator who shall be reasonably acceptable to the Parties and who
shall be appointed in accordance with AAA rules.  If the Parties are unable to
select an arbitrator, then the arbitrator shall be appointed in accordance with
AAA rules.  Any arbitrator chosen hereunder shall have educational training and
industry experience sufficient to demonstrate a reasonable level of scientific,
financial, medical and industry knowledge relevant to the particular dispute;

 

(c)                                  Within twenty (20) days after the selection
of the arbitrator, each Party shall submit to the arbitrator and the other Party
a proposed resolution of the dispute that is the subject of the arbitration,
together with any relevant evidence in support thereof (the “Proposals”). 
Within ten (10) Business Days after the delivery of the last Proposal to the
arbitrator, each Party may submit a written rebuttal of the other Party’s
Proposal and may also amend and re-submit its original Proposal.  The Parties
and the arbitrator shall meet within ten (10) Business Days after the Parties
have submitted their Proposals, at which time each Party shall have one (1) hour
to argue in support of its Proposal.  The Parties shall not have the right to
call any witnesses in support of their arguments, nor compel any production of
documents or take any discovery from the other Party in preparation for the
meeting.  Within twenty (20) days after such meeting, the arbitrator shall
select one of the Proposals so submitted by one of the Parties as the resolution
of the dispute, but may not alter the terms of either Proposal and may not
resolve the dispute in a manner other than by selection of one of the submitted
Proposals.  If a Party fails to submit a Proposal within the initial twenty (20)
day time frame set forth in the first sentence of this Section 13.8.3(c), the
arbitrator shall select the Proposal of the other Party as the resolution of the
Steering Committee Dispute.  Any time period set forth in this
Section 13.8.3(c)  may be extended by mutual agreement of the Parties;

 

(d)                                 No arbitrator shall have the power to award
punitive damages under this Agreement regardless of whether any such damages are
contained in a Proposal, and such award is expressly prohibited.  The
proceedings and decisions of the arbitrator shall be confidential,

 

55

--------------------------------------------------------------------------------


 

final and binding on the Parties.  Judgment on the award so rendered may be
entered in a court having jurisdiction thereof.

 

13.8.4                  Injunctive Relief.  Notwithstanding the foregoing
provisions of this Section 13.8, either Party will have the right to seek
temporary injunctive relief in any court of competent jurisdiction as may be
available to such Party under the laws and rules applicable in such
jurisdiction.

 

13.9                           Entire Agreement.  This Agreement, together with
the Exhibits hereto, contains the entire understanding of the Parties with
respect to the subject matter hereof.  All express or implied agreements and
understandings, either oral or written, heretofore made, are expressly
superseded hereby.  In the event of any conflict or inconsistency between any
provision of any Exhibit hereto and any provision of this Agreement, the
provisions of this Agreement shall prevail.  This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by both
Parties hereto.  The Parties expressly acknowledge that the Collaboration
Agreement between the Parties dated July 25, 2007, shall remain in full force
and effect.

 

13.10                     Independent Contractors.  It is expressly agreed that
Osiris and Genzyme shall be independent contractors and that the relationship
between the two Parties shall not constitute a partnership, joint venture or
agency.  Neither Osiris nor Genzyme shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior consent of the other
Party to do so.

 

13.11                     Waiver.  The waiver by either Party hereto of any
right hereunder or the failure to perform or of a breach by the other Party
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by said other Party whether of a similar nature or otherwise.

 

13.12                     Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

13.13                     Further Assurances.  Each of Osiris and Genzyme agree
to duly execute and deliver, or cause to be duly executed and delivered, such
further instrument and do and cause to be done such further acts and things,
including, without limitation, the filing of such additional assignments,
agreements, documents and instruments, that may be necessary in order to carry
out the purposes and intent of this Agreement.

 

[Signature page follows.]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Collaboration Agreement as of
the date first set forth above.

 

OSIRIS THERAPEUTICS, INC.

 

GENZYME CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ C. Randal Mills

 

By:

/s/ Henri A. Termeer

 

 

 

 

 

Name:

C. RANDAL MILLS, Ph.D.

 

Name:

HENRI A. TERMEER

 

 

 

 

 

Title:

President & CEO

 

Title:

CEO

 

--------------------------------------------------------------------------------
